Exhibit 10.35
LEASE AGREEMENT
     THIS LEASE AGREEMENT (this “Lease”) is made this 30th day of December,
2010, between ARE-SD REGION NO. 32, LLC, a Delaware limited liability company
(“Landlord”), and ILLUMINA, INC., a Delaware corporation (“Tenant”).

     
Address:
  5200 Research Place, San Diego, California
 
   
Premises:
  That certain portion of the Project consisting of (i) a building containing
approximately 171,340 rentable square feet (“Building 1”), (ii) a building
containing approximately 159,272 rentable square feet (“Building 2”), (iii) that
certain to be constructed office building containing approximately 123,429
rentable square feet (“Building 3”), and (iv) a central plant building
containing approximately 15,969 rentable square feet (“Central Plant Building”),
all as shown on Exhibit A. Building 1, Building 2, Building 3 and the Central
Plant Building are collectively referred to herein as the “Buildings”.
 
   
Project:
  The real property on which the Buildings are located together with all
improvements now or in the future located thereon and appurtenances thereto as
described on Exhibit B.
 
   
Base Rent:
  $3.15 per rentable square foot of the Premises per month, subject to
adjustment as provided for in this Lease.

     
Rentable Area of Premises:
  470,010 rentable square feet, subject to adjustment as provided for in this
Lease.
 
   
Rentable Area of Project:
  470,010 rentable square feet, subject to adjustment as provided for in this
Lease.

     
Tenant’s Share of Operating Expenses:
   100%, subject to adjustment as provided for in this Lease.

     
Security Deposit:
   None

     
Target Initial Commencement Date:
  November 1, 2011 for Building 1, Building 2 and the Central Plant Building.

     
Bi-Annual Rent Adjustment Percentage:
   6%

     
Base Term:
  Beginning on the Initial Commencement Date and ending 240 months thereafter,
subject to adjustment as provided for in Section 39 hereof.
 
   
Permitted Use:
  Research and development laboratory, office and other legally permitted uses
consistent with the character of the Project as a Class A office and laboratory
project and otherwise in compliance with the provisions of Section 7 hereof.

     
Address for Rent Payment:
  Landlord’s Notice Address:
DEPT LA 23447
  385 E. Colorado Boulevard, Suite 299
Pasadena, CA 91185-3447
  Pasadena, CA 91101
 
  Attention: Corporate Secretary

(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 2
Tenant’s Notice Address:
Following Initial Commencement Date:
5200 Research Place
San Diego, CA 92122
Attention: General Counsel
with a copy to:
5200 Research Place
San Diego, CA 92122
Attention: Director of Facilities
Prior to Initial Commencement Date:
9885 Towne Center Drive
San Diego, CA 92124
Attention: General Counsel
with a copy to:
9885 Towne Center Drive San
Diego, CA 92124
Attention: Director of Facilities
The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

     
þ EXHIBIT A — Premises Description
  þ EXHIBIT B — Description of Project
þ EXHIBIT C — Building 3 Work Letter
  þ EXHIBIT D — Commencement Date
þ EXHIBIT E — Rules and Regulations
  þ EXHIBIT F — Tenant’s Personal Property
þ EXHIBIT G — Building 1 and 2 Work Letter
  þ EXHIBIT H — Project Site Plan
þ EXHIBIT I — Expansion Building Specifications
  þ EXHIBIT J — Expansion Building Work Letter
þ EXHIBIT K — Tenant Improvement Specifications
  þ EXHIBIT L — Form of Memorandum of Lease
þ EXHIBIT M — Landlord’s Property
  þ EXHIBIT N — Warehouse Building Specifications
þ EXHIBIT O — Parking Garage Description
  þ EXHIBIT P — Excluded Premises Description

     1. Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord. The portions of the Project which are designated by
Landlord for the non-exclusive use of tenants of the Project are collectively
referred to herein as the “Common Areas.” Landlord reserves the right, subject
to the restrictions expressly provided for in this Lease, to reasonably modify
Common Areas; provided, however, that Tenant is not precluded from accessing the
Premises, the parking areas and/or otherwise having beneficial use of the
Premises.
     2. Delivery; Acceptance of Premises; Commencement Date.
     (a) Buildings 1 and 2. Landlord shall use reasonable efforts to deliver
Building 1, Building 2 and the Central Plant Building to Tenant on or before the
Target Initial Commencement Date. Except as otherwise provided for in this
Lease, if Landlord fails to timely deliver Building 1, Building 2 and the
Central Plant Building, Landlord shall not be liable to Tenant for any loss or
damage resulting therefrom, and this Lease shall not be void or voidable.
     Notwithstanding anything to the contrary contained herein, if Landlord is
successful in entering into a lease termination agreement with Biogen Idec Inc.
(“Biogen Idec”), the existing tenant in Building 1 and Building 2, which lease
termination agreement is acceptable to both Biogen Idec and Landlord, each in
their sole and absolute discretion (the “Existing Lease Termination Agreement”),
which provides for,
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 3
among other things, an early termination of Biogen Idec’s lease with respect to
Building 1 and Building 2 (as well as the Central Plant Building), Landlord
shall deliver Building 1, Building 2 and the Central Plant Building to Tenant
prior to the Target Initial Commencement Date. The period between the date that
Landlord delivers any portion of the Premises for continuous and uninterrupted
access to Tenant and the Initial Commencement Date is referred to herein as the
“Early Access Period”. The Early Access Period shall be extended 1 day for each
day of Landlord Delay (as defined in the Building 1 and 2 Work Letter) and for
up to 60 days in the aggregate for Force Majeure delays occurring during the
Early Access Period which prevent Tenant from constructing the Building 1 and
Building 2 Tenant Improvements (as defined in the Building 1 and 2 Work Letter)
which were planned to be constructed during the Early Access Period
(collectively, the “Access Extension Period”). Landlord shall, as part of the
negotiation of the Existing Lease Termination Agreement, require Biogen Idec
surrender Building 1 and Building 2 with its furniture, fixtures and equipment
described on Exhibit M (“Landlord’s Property”) in place. If Landlord delivers
Building 1 and Building 2 to Tenant prior to the Target Initial Commencement
Date, (i) Tenant shall not be required to pay Base Rent with respect to Building
1, Building 2 or the Central Plant Building until the Initial Commencement Date
(as defined below), and (ii) Tenant shall not be required to pay Operating
Expenses (as defined in Section 5) with respect to Building 1, Building 2 or the
Central Plant Building prior to the Initial Commencement Date unless Tenant
commences business operations in any portion(s) of Building 1 or Building 2 in
which case Tenant shall commence paying a proportionate share of Operating
Expenses (but not Base Rent) reasonably allocable to the portion(s) of the
Premises in which Tenant has commenced conducting business operations.
     The “Initial Commencement Date” shall be the later of (i) the date Landlord
delivers Building 1, Building 2 and the Central Plant Building to Tenant, and
(ii) the Target Initial Commencement Date; provided, however, that in no event
shall the Initial Commencement Date occur until the Early Access Period for
Building 1 and Building 2 equals 6 months (plus the Access Extension Period, if
any) except for the portion of the Premises depicted as Phase 3 on Exhibit P
attached hereto (the “Excluded Premises”) for which the Early Access Period need
only equal 4 months (plus the Access Extension Period, if any, is actually
applicable to such Excluded Premises). If Tenant so elects, Tenant may, during
the Early Access Period, construct the Building 1 and 2 Tenant Improvements and
otherwise prepare Building 1 and Building 2 for Tenant’s use and occupancy.
     If Landlord fails to deliver any portion of Building 1 or Building 2 to
Tenant within 6 months after the Target Initial Commencement Date (as extended
by delays caused by Force Majeure, the “Outside Date”), Tenant shall in addition
to the Rent Abatement be entitled, starting on the first day of the 13th month
of the Base Term, to occupy such portion of the Premises, without the obligation
to pay Base Rent, 2 days for each day following the Outside Date until such
portion of the Premises was delivered to Tenant. If Landlord fails to deliver
Building 1 or Building 2 to Tenant within 10 months of the Target Initial
Commencement Date (as extended by delays caused by Force Majeure), this Lease
may be terminated by Tenant by written notice to Landlord, and if so terminated
by Tenant, neither Landlord nor Tenant shall have any further rights, duties or
obligations under this Lease, except with respect to provisions which expressly
survive termination of this Lease. If Tenant does not elect to terminate this
Lease within 6 business days of the lapse of such 10 month period (as extended
by Force Majeure), such right to terminate this Lease shall be waived and this
Lease shall remain in full force and effect. As used in this paragraph, in no
event may any “delays caused by Force Majeure” extend the date of the applicable
delivery by more than 90 days in the aggregate except in the case of any matter
covered by the provisions of Sections 18 and 19 hereof.
     (b) Building 3. Landlord shall use reasonable efforts to deliver the 1st
floor lobby and floors 3 and 4 containing approximately 61,715 rentable square
feet of Building 3 (“Initial Building 3 Premises”) to Tenant on or before
June 1, 2013, with Landlord’s Work in the Initial Building 3 Premises
Substantially TI Completed, and to deliver the balance of Building 3
(“Subsequent Building 3 Premises”) to Tenant on or before January 1, 2014, with
Landlord’s Work in the Subsequent Building 3 Premises Substantially TI
Completed. Except as provided herein, if Landlord fails to timely deliver the
Initial Building 3 Premises or the Subsequent Building 3 Premises, as
applicable, Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom, and this Lease shall not be void or voidable.
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 4
As used in this paragraph, the terms “Landlord’s Work” and “Substantially TI
Completed” shall have the meanings set forth for such terms in the Building 3
Work Letter.
     The “Initial Building 3 Commencement Date” shall be the earlier of the date
that Landlord delivers the Initial Building 3 Premises to Tenant Substantially
TI Completed or the date that Landlord could have delivered the Initial Building
3 Premises Substantially TI Completed but for Tenant Delay (as defined in the
Building 3 Work Letter) and which shall in no event be prior to June 1, 2013,
and the “Subsequent Building 3 Commencement Date” shall be the date which is the
later of (i) 6 months following the Initial Building 3 Commencement Date and
(ii) the date Landlord delivers the Subsequent Building 3 Premises to Tenant, in
each case with the applicable Landlord’s Work Substantially TI Completed.
     If Landlord fails to deliver the 1st floor lobby and the Initial Building 3
Premises to Tenant by December 1, 2013 (as extended by delays caused by Force
Majeure and Tenant Delay (as defined in the Building 3 Work Letter), the
“Building 3 Outside Date”), Tenant shall be entitled, starting on the Initial
Building 3 Commencement Date, to occupy the Initial Building 3 Premises, without
the obligation to pay Base Rent, 2 days for each day following the Building 3
Outside Date until such time as the 1st floor lobby is substantially completed
and the Initial Building 3 Premises was delivered to Tenant. If Landlord fails
to substantially complete the 1st floor lobby and deliver the Initial Building 3
Premises to Tenant by April 1, 2014 (as extended by delays caused by Force
Majeure and Tenant Delay (as defined in the Building 3 Work Letter)), this Lease
with respect to Building 3 only may be terminated by Tenant by written notice to
Landlord, and if so terminated by Tenant, neither Landlord nor Tenant shall have
any further rights, duties or obligations under this Lease with respect to the
Building 3, except with respect to provisions which expressly survive
termination of this Lease. If Tenant does not elect to terminate this Lease with
respect to Building 3 within 6 business days of the lapse of April 1, 2014 (as
extended by delays caused by Tenant Delay (as defined in the Building 3 Work
Letter) and Force Majeure), such right to terminate this Lease respect to the
Building 3 shall be waived and this Lease shall remain in full force and effect.
As used in this paragraph, in no event may any “delays caused by Force Majeure”
extend the date of the applicable delivery by more than 90 days in the aggregate
except in the case of any matter covered by the provisions of Sections 18 and 19
hereof.
     Notwithstanding anything to the contrary contained herein, Tenant
acknowledges that Landlord reserves the right to reasonably modify, among other
things, the site plan, building size, configuration and location within the
Project of Building 3; provided, however, that such modifications do not
materially and adversely impact Tenant’s use of Building 3 and associated
parking at the Project, materially reduce or increase the rentable square
footage of Building 3, materially and adversely affect the configuration of
Building 3, and/or materially increase Tenant’s obligations under this Lease.
Landlord shall request Tenant’s prior approval with respect to any changes to
the location of Building 3, which approval shall not be unreasonably withheld,
conditioned or delayed.
     (c) Term; Acknowledgment of Commencement Date. The “Term” of this Lease
shall be the Base Term, as defined above on the first page of this Lease (as may
be extended pursuant to Section 39), and any Extension Terms which Tenant may
elect pursuant to Section 40 hereof. Upon request of either Landlord or Tenant,
the other party shall execute and deliver a factually correct written
acknowledgment of the Initial Commencement Date, the Initial Building 3
Commencement Date, the Subsequent Building 3 Commencement Date and the
expiration date of the Base Term as and when such may be established in the form
of the “Acknowledgement of Commencement Date” attached to this Lease as
Exhibit D; provided, however, that either party’s failure to execute and deliver
such acknowledgment shall not affect the other party’s rights hereunder.
     (d) Acceptance of Premises. Except as set forth in the Building 1 and 2
Work Letter or the Building 3 Work Letter, as applicable: (i) Tenant shall
accept Building 1 and Building 2 in their condition as of delivery of Building 1
and Building 2; (ii) Tenant shall accept the Initial Building 3 Premises in
their condition as of the Initial Building 3 Commencement Date; and (iii) Tenant
shall accept the Subsequent Building 3 Premises in their condition as of the
Subsequent Premises 3 Commencement Date; and
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 5
(iv) except as otherwise provided for in this Lease, the Building 1 and 2 Work
Letter or Building 3 Work Letter, Landlord shall have no obligation for any
defects in the Premises; and (v) Tenant’s taking possession of the Premises
shall be conclusive evidence that Tenant accepts the Premises. Tenant shall in
addition be entitled to receive the benefit of all of Landlord’s construction
warranties and manufacturer’s equipment warranties, if any, relating to the
Premises. Any access to or occupancy of any portion of the Premises by Tenant
before the commencement of the Base Term for such portion of the Premises shall
be subject to all of the terms and conditions of this Lease (other than the
payment of Base Rent and, except as otherwise provided for herein, Operating
Expenses).
     Tenant shall have the right, during the Term, at no additional cost to
Tenant, to use Landlord’s Property. Tenant shall accept Landlord’s Property in
its “as is” lien free condition as of such delivery and shall return Landlord’s
Property to Landlord upon the expiration or earlier termination of this Lease in
the same condition as received, ordinary wear and tear excepted. Notwithstanding
the foregoing and provided that there is no early termination of the Term of
this Lease, Tenant may elect, by delivery of written notice to Landlord no later
than 60 days prior to the expiration of the Term, to purchase for $1.00 any of
Landlord’s Property other than any furniture, fixtures, equipment and/or
laboratory improvements that are affixed or attached in any way to the Premises.
Tenant shall have the right, from time to time during the Term but in no event
more than once in each calendar quarter, to remove from the Premises or replace,
at Tenant’s cost, any of Landlord’s Property that Tenant has the right to
purchase at the expiration of the Term; provided, however, that in the event
Tenant elects to dispose of any of the same, Tenant shall provide written notice
to Landlord and Landlord shall have the right to elect to take possession of the
same. If Landlord fails to respond to any such notice within 15 business days,
then Tenant shall provide Landlord with a second written notice stating in bold
and all caps 12 point font that Landlord’s failure to respond within 5 business
days after Landlord’s receipt of the second notice shall be deemed Landlord’s
election not to take possession of the same. Tenant shall be required to repair
or restore, at Tenant’s cost, any damage to the Premises or the Project caused
by Tenant’s removal of any of Landlord’s Property which Tenant is permitted
hereunder to remove.
     Tenant agrees and acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the condition
of all or any portion of Landlord’s Property, the Premises or the Project,
and/or the suitability of Landlord’s Property, the Premises or the Project for
the conduct of Tenant’s business, and Tenant waives any implied warranty that
Landlord’s Property, the Premises or the Project are suitable for the Permitted
Use. This Lease constitutes the complete agreement of Landlord and Tenant with
respect to the subject matter hereof and supersedes any and all prior
representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein.
     (e) Continuous Access. Subject to any early access provided to Tenant
hereunder, from and after (i) the Initial Commencement Date with respect to
Building 1 and Building 2, (ii) the Initial Building 3 Commencement Date with
respect to the Initial Building 3 Premises, and (iii) the Subsequent Building 3
Commencement Date with respect to the Subsequent Building 3 Premises, through
the expiration of the Term, Tenant shall have access to the Premises 24 hours
per day, 7 days per week, except in the case of emergencies, as the result of
Legal Requirements, and otherwise subject to the terms of this Lease.
     3. Rent.
     (a) Base Rent. Tenant shall, on or before January 4, 2011, deliver a
payment to Landlord in the amount of $683,460.32 to be applied against the Base
Rent first coming due from Tenant under this Lease. Commencing on the Initial
Commencement Date, Tenant shall pay full Base Rent with respect to Building 1,
Building 2 and the Central Plant Building. Commencing on the Initial Building 3
Commencement Date with respect to the Initial Building 3 Premises and on the
Subsequent Building 3 Commencement Date with respect to the Subsequent Building
3 Premises, Tenant shall pay Base Rent with respect to Building 3. Except as may
be expressly provided for in this Lease, Tenant shall pay to Landlord in
advance, without demand, abatement, deduction or set-off, monthly installments
of Base Rent
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 6
on or before the first day of each calendar month during the Term hereof, in
lawful money of the United States of America, at the office of Landlord for
payment of Rent set forth above, or to such other person or at such other place
as Landlord may from time to time designate in writing. Payments of Base Rent
for any fractional calendar month shall be prorated. The obligation of Tenant to
pay Base Rent and other sums to Landlord and the obligations of Landlord under
this Lease are independent obligations. Except as may be expressly provided for
in this Lease, Tenant shall have no right at any time to abate, reduce, or
set-off any Rent (as defined in Section 5) due hereunder.
     (b) Base Rent Abatement. Tenant shall be entitled to an abatement of a
portion of the Base Rent (“Rent Abatement”) due during the Term pursuant to the
schedule set forth below:

              Annual Base Rent Period During Term   Base Rent Abatement
Month 1 through Month 12
  $ 13,100,762  
Month 13 through Month 24
  $ 4,899,238  
Month 25 through Month 36
  $ 9,500,000  
Month 37 through Month 48
  $ 9,500,000  
Month 49 through Month 60
  $ 8,250,000  
Month 61 through Month 72
  $ 8,250,000  
Month 73 through Month 84
  $ 8,250,000  
Month 85 through Month 96
  $ 7,250,000  
Month 97 through Month 108
  $ 7,250,000  
Month 109 through Month 120
  $ 7,250,000  
Month 121 through Month 132
  $ 7,250,000  
Month 133 through Month 144
  $ 7,250,000  

     As used in the above table, Month 1 shall mean the month in which the
Initial Commencement Date occurs. The Rent Abatement provided for in the
schedule above shall be amortized and applied in equal installments over the
applicable 12 month period. For example, for months 13 through 24, $408,269.83
shall be deducted each month from the monthly Base Rent due during such period.
Notwithstanding anything the contrary contained herein, Tenant shall not,
however, be entitled to the applicable Rent Abatement during any period(s) where
Tenant is in material Default under this Lease.
     (c) Additional Rent. In addition to Base Rent, Tenant agrees to pay to
Landlord as additional rent (“Additional Rent”): (i) Tenant’s Share of Operating
Expenses, and (ii) any and all other amounts Tenant is required or agrees to pay
under the provisions of this Lease, including, without limitation, any and all
other sums that may become due by reason of any default of Tenant or failure to
comply with the agreements, terms, covenants and conditions of this Lease to be
performed by Tenant, after any applicable notice and cure period.
     4. Base Rent Adjustments. Base Rent shall be increased on every other
anniversary of the Initial Commencement Date (i.e., the first day of the 25th
month, 49th month and 61st month of the Term, etc.) (each an “Adjustment Date”)
by multiplying the Base Rent payable immediately before such Adjustment Date by
the Bi-Annual Rent Adjustment Percentage and adding the resulting amount to the
Base Rent payable immediately before such Adjustment Date. Base Rent, as so
adjusted, shall thereafter be due as provided herein. Base Rent adjustments for
any fractional calendar month shall be prorated.
     5. Operating Expense Payments. Landlord shall deliver to Tenant a
reasonably detailed line item written estimate of Operating Expenses for each
calendar year during the Term (the “Annual Estimate”), which may be reasonably
revised by Landlord from time to time (but not more than twice) during such
calendar year. During each month of the Term, on the same date that Base Rent is
due, Tenant shall pay Landlord an amount equal to 1/12th of Tenant’s Share of
the Annual Estimate. Payments for any fractional calendar month shall be
prorated.
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 7
     The term “Operating Expenses” means all actual, documented costs and
expenses of any kind or description whatsoever incurred or accrued each calendar
year by Landlord, consistent with GAAP (as defined below) except as otherwise
provided for herein with respect to capital expenditures, consistently applied,
and fairly allocable to the applicable Lease year, including, without
limitation, costs and expenses relating to the ownership, maintenance, repairs,
replacements and/or operation of the Project and the Buildings, Expansion
Buildings (if any), Taxes (as defined in Section 9), capital repairs and
improvements amortized over the lesser of 10 years and the useful life of such
capital items with interest calculated at a rate equal to the prime rate
established from time to time by Wells Fargo Bank (or if Wells Fargo Bank ceases
to exist or to publish such a rate, then the rate published by the largest
federally chartered banking institution in California) plus 1% per annum, and if
Landlord has no third party property manager, administration rent in the amount
of 1.0% of Base Rent unless (x) Landlord has assumed the Common Area Maintenance
Obligations (as defined in Section 13) in which case administration rent shall
be increased to 1.5% of Base Rent or (y) if Landlord has assumed the Common Area
Maintenance Obligations and has also assumed substantial maintenance obligations
with respect to the Premises because of a Maintenance Breach (as defined in
Section 13) in which case the administration rent shall be increased to 2% of
Base Rent and Operating Expenses payable by Tenant pursuant to this Lease (or if
Landlord has a third party property manager in no event may the cost of such
third property manager exceed the costs Landlord is entitled to charge for
administration rent for the performance of the same obligations if there were no
third party property manager); provided, however, that Operating Expenses shall
exclude only:
     (a) the original construction costs of the Project and renovation prior to
the date of the Lease and costs of correcting defects in such original
construction or renovation;
     (b) capital expenditures for expansion of the Project;
     (c) interest, principal payments of Mortgage (as defined in Section 27)
debts of Landlord, financing costs and amortization of funds borrowed by
Landlord, whether secured or unsecured;
     (d) depreciation of the Project (except for those capital improvements, the
cost of which are permitted under this Lease to be included in Operating
Expenses);
     (e) advertising, legal and space planning expenses and leasing commissions
and other costs and expenses incurred in procuring and leasing space to tenants
for the Project, including any leasing office maintained in the Project, free
rent and construction allowances for tenants;
     (f) legal and other expenses incurred in the negotiation or enforcement of
leases;
     (g) completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;
     (h) costs to be reimbursed by other tenants of the Project or Taxes to be
paid directly by Tenant or other tenants of the Project, whether or not actually
paid;
     (i) salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project (with the costs to be prorated
if such officers and employees are assigned to the Project only in part);
     (j) general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 8
     (k) costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of any
of the Buildings;
     (l) costs incurred by Landlord due to the violation by Landlord, its
employees, agents or contractors or any tenant of the terms and conditions of
any lease of space in the Project or any Legal Requirement (as defined in
Section 7);
     (m) penalties, fines or interest incurred as a result of Landlord’s
inability or failure to make payment of Taxes and/or to file any tax or
informational returns when due, or from Landlord’s failure to make any payment
of Taxes required to be made by Landlord hereunder before delinquency;
     (n) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;
     (o) costs of Landlord’s charitable or political contributions, or of fine
art maintained at the Project;
     (p) costs in connection with services (including electricity), items or
other benefits of a type which are not standard for the Project and which are
not available to Tenant without specific charges therefor, but which are
provided to another tenant or occupant of the Project, whether or not such other
tenant or occupant is specifically charged therefor by Landlord;
     (q) costs incurred in the sale or refinancing of the Project;
     (r) net income taxes of Landlord or the owner of any interest in the
Project, franchise, capital stock, gift, estate or inheritance taxes or any
federal, state or local documentary taxes imposed against the Project or any
portion thereof or interest therein;
     (s) any costs incurred to remove, study, test, remediate or otherwise
related to the existence of any Hazardous Materials which migrate or migrated
from off-site to the Project or which Tenant can prove were in existence in the
Project prior to the commencement of the Early Access Period and was of such a
nature that a Governmental Authority (as defined in Section 9), if it had then
had knowledge of the presence of such Hazardous Materials, in the state, and
under the conditions that they then existed in the Project, would have then
required the removal of such Hazardous Materials or other remedial or
containment action with respect thereto, and costs incurred with respect to
Hazardous Materials, which Hazardous Materials Tenant can prove were brought
onto the Project after the commencement of the Early Access Period by
(i) Landlord, its officers, directors, employees, managers, agents, invitees and
contractors (collectively, “Landlord Parties”), (ii) any other tenant of
Landlord at the Project, or (iii) during any period where any portion of the
Project is leased by Landlord to any other tenant, any third party, and is of
such a nature, at that time, that a Governmental Authority, if it had then had
knowledge of the presence of such Hazardous Materials, in the state, and under
the conditions, that they then exist in the Project, would have then required
the removal, remediation or other action with respect thereto, except and only
to the extent in any case Tenant and/or the Tenant Parties have exacerbated or
contributed to such Hazardous Materials conditions;
     (t) any expenses otherwise includable within Operating Expenses to the
extent actually reimbursed by persons other than tenants of the Project under
leases for space in the Project;
     (u) the costs reimbursed by insurance proceeds received by Landlord;
     (v) any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 9
     (w) the wages and benefits attributable to personnel above the level of
vice president, asset manager and/or equivalent positions (and Landlord shall be
entitled to pass through as part of the Operating Expenses the wages and
benefits attributable to personnel at or below the level of vice president,
asset manager and/or equivalent positions);
     (x) amount paid as ground rental for the Project by Landlord;
     (y) rentals of equipment ordinarily considered to be of a capital nature
(such as elevators and HVAC systems) except if such equipment is reasonably and
customarily leased either temporarily or permanently in the operation of Class A
office and laboratory buildings in the San Diego area;
     (z) costs for services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;
     (aa) any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
     (bb) costs of repairs directly resulting from the gross negligence or
willful misconduct of Landlord or any Landlord Parties (as defined below);
     (cc) any reserves retained by Landlord;
     (dd) costs for late charges, interest or penalties due to the late payment
of bills by Landlord unless Tenant fails to make any applicable payments to
Landlord on the due date;
     (ee) the cost of any training or incentive programs, other than for tenant
life safety information services;
     (ff) in-house legal fees;
     (gg) in-house accounting expenses, except, however, Operating Expenses
shall include all costs and expenses including employee costs for bookkeeping
and accounting functions related to the Project (but employee costs shall be
prorated if such employees are assigned to the Project only in part);
     (hh) costs associated with material portions of the Common Areas dedicated
by Landlord for the exclusive use of other tenants of the Project, except to the
extent Tenant is given its pro-rata share (rentable square feet in the Premises
in relation to rentable square feet in the Project) of comparable Common Areas;
     (ii) costs of signs at the Project in or on the Buildings exclusively
identifying Landlord as the owner of the Project or exclusively identifying
other tenants;
     (jj) to the extent applicable, electric power costs or other utility costs
for which any tenant directly contracts with the local public service company;
     (kk) any entertainment, dining or travel expenses for any purpose;
     (ll) the costs of any flowers, gifts, balloons, etc. provided to any
prospective tenants, Tenant, other tenants, and occupants of the Project;
     (mm) costs reimbursed to Landlord under any warranty carried by Landlord
for the Project, which warranties Landlord shall, as part of Operating Expenses,
use commercially reasonable efforts to enforce;
     (nn) costs of tenant parties unless approved by Tenant;
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 10
     (oo) costs of any “tap fees” or any sewer or water connection fees for the
benefit of any particular tenant (other than Tenant) at the Project;
     (pp) costs of magazine and newspaper subscriptions;
     (qq) costs of insurance deductibles in excess of commercially reasonable
deductibles (based on deductibles maintained by other institutional owners of
other Class A office and laboratory buildings in the University Towne Center
area of San Diego);
     (rr) costs arising from any voluntary special assessment on the Building or
the Project by any transit district authority or any other governmental entity
having the authority to impose such voluntary assessment, unless such costs are
approved by Tenant; and
     (ss) the cost of structural repairs and replacements to the foundation,
load bearing walls and roof structure of the Buildings (exclusive of the roof
membrane the cost of which shall be included in Operating Expenses), except for
costs required (i) to comply with Legal Requirements (other than those Legal
Requirements which Landlord was required to comply with as of the date of this
Lease), and/or (ii) required as a result of Tenant’s Alterations or any damage
caused by Tenant or any Tenant Parties.
     Landlord shall credit Operating Expenses for any refund Landlord or
Landlord’s property manager, if any, receives for any costs, goods, services,
utilities or expenditures previously included in Operating Expenses.
     Landlord shall not collect Operating Expenses from Tenant or any other
tenants of the Project in an amount which is in excess of 100% of the Operating
Expenses actually paid by Landlord in connection with the Project, and Landlord
shall make no profit from the collection of Operating Expenses. All Operating
Expense costs payable by Tenant to Landlord under this Lease shall be on an
actual cost basis except as otherwise provided for herein. Landlord shall
equitably allocate Operating Expenses if other buildings are constructed in the
Project for use by tenants other than Tenant.
     Within 90 days after the end of each calendar year (or such longer period
as may be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.
     The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 360 days after Tenant’s receipt thereof, shall contest any item therein
by giving written notice to Landlord, specifying each item contested and the
reason therefor. If, during such 360 day period, Tenant reasonably and in good
faith questions or contests the accuracy of Landlord’s statement of Tenant’s
Share of Operating Expenses (including, if applicable, Landlord’s allocation of
the Operating Expenses between the buildings at the Project if any other tenants
lease space from Landlord at the Project), Landlord will provide Tenant with
access to all of Landlord’s relevant books and records relating to the operation
of the Project (the “Expense Information”). If after Tenant’s review of such
Expense Information, Landlord and Tenant cannot agree upon the amount of
Tenant’s Share of Operating Expenses, then Tenant shall have the right to have
an independent public accounting firm selected by Tenant from among the 4
largest in the United States or a regionally recognized independent public
accounting firm selected by Tenant and approved by Landlord (which approval
shall not be unreasonably withheld or delayed), working pursuant to a fee
arrangement other than a contingent fee (at Tenant’s sole
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 11
cost and expense), audit and/or review the Expense Information for the year in
question (the “Independent Review”). The results of any such Independent Review
shall be binding on Landlord and Tenant. If the Independent Review shows that
the payments actually made by Tenant with respect to Operating Expenses for the
calendar year in question exceeded Tenant’s Share of Operating Expenses for such
calendar year, Landlord shall at Tenant’s option either (i) credit the excess
amount to the next succeeding installments of estimated Operating Expenses or
(ii) pay the excess to Tenant within 30 days after delivery of such statement,
except that after the expiration or earlier termination of this Lease or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall credit or
pay, as applicable, the excess to Tenant after deducting all other amounts due
Landlord. If the Independent Review shows that Tenant’s payments with respect to
Operating Expenses for such calendar year were less than Tenant’s Share of
Operating Expenses for the calendar year, Tenant shall pay the deficiency to
Landlord within 30 days after delivery of such statement. If the Independent
Review shows that Tenant has overpaid with respect to Operating Expenses by more
than 5% then Landlord shall reimburse Tenant for all costs incurred by Tenant
for the Independent Review. Operating Expenses for the calendar years in which
Tenant’s obligation to share therein begins and ends shall be prorated.
     The square footages provided for on page 1 of this Lease with respect to
Building 1, Building 2 and the Central Plant Building shall conclusively be
deemed to be the rentable square footage of Building 1, Building 2 and the
Central Plant Building, respectively, and the same shall not be subject to
remeasurement during the Term of this Lease.
     Following the approval of the Shell Construction Drawings (as defined in
the Building 3 Work Letter) for Building 3 by Landlord and Tenant, Landlord
shall cause the rentable square footage of Building 3 to be measured by DGA
Architects, or another architect or general contractor reasonably acceptable to
Landlord and Tenant, in accordance with the 1996 Standard Method of Measuring
Floor Area in Office Buildings for single tenant buildings as adopted by the
Building Owners and Managers Association (ANSI/BOMA Z65.1-1996). If the rentable
square footage of Building 3 measured by such party deviates from the amounts
specified for or attributable to Building 3 in the definitions of “Premises”,
“Rentable Area of Premises” and “Rentable Area of Project” on page 1 of this
Lease, then, promptly following such measurement, this Lease shall be amended so
as to (i) reflect the actual rentable square footage thereof in the definitions
of “Premises”, “Rentable Area of Premises” and “Rentable Area of Project”, and
Building 3 shall not thereafter be subject to remeasurement. Landlord and Tenant
shall each have the right to dispute such measurement provided that the
disputing party delivers written notice of such dispute to the other party
within 30 days after the date that Landlord notifies Tenant of the results of
the measurement. If the dispute is not resolved within 30 days after either
party’s written notice to the other of such dispute, then such dispute shall be
resolved by a single arbitrator with the qualifications and experience
appropriate to resolve the matter and appointed pursuant to and acting in
accordance with the rules of the American Arbitration Association.
     “Tenant’s Share” shall be the percentage set forth on the first page of
this Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in
the physical size of the Premises or the Project occurring thereafter. If at any
time during the Term any portion of the Project is leased to any third
party(ies), Landlord may equitably increase or decrease Tenant’s Share for any
item of expense or cost reimbursable by Tenant that relates to a repair,
replacement, or service that benefits only the Premises or only a portion of the
Project that includes the Premises or that varies with occupancy or use. Base
Rent, Tenant’s Share of Operating Expenses and all other amounts payable by
Tenant to Landlord hereunder are collectively referred to herein as “Rent.”
     6. Intentionally Omitted.
     7. Use. The Premises shall be used solely for the Permitted Use set forth
on page 1 of this Lease, and in compliance with all laws, orders, judgments,
ordinances, regulations, codes, directives, permits, licenses, the PID Permit
applicable to the Project, covenants and restrictions now or hereafter
applicable to the Premises, and to the use and occupancy thereof, including,
without limitation, the Americans With Disabilities Act, 42 U.S.C. § 12101, et
seq. (together with the regulations promulgated
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 12
pursuant thereto, “ADA”) (collectively, “Legal Requirements” and each, a “Legal
Requirement”). Landlord shall not voluntarily encumber title to the Project
after the date hereof with covenants, conditions or restrictions nor amend any
existing covenants, conditions or restrictions encumbering title nor grant
easements or make public dedications which materially and adversely (i) affect
Tenant’s use of the Premises for the Permitted Use, (ii) affect access to the
Premises or the parking facilities, (iii) affect Tenant’s rights under this
Lease, (iv) increase Tenant’s obligations under this Lease, and (v) decrease
Tenant’s rights under this Lease. Tenant shall, upon 5 days’ written notice from
Landlord, discontinue any use of the Premises which is declared by any
Governmental Authority having jurisdiction to be a violation of a Legal
Requirement; provided, however, that Tenant may continue the use in question if
Tenant is contesting the same with the applicable Governmental Authority and
Tenant is permitted under Legal Requirements to continue the use in question
while the matter is being contested. Tenant will not use or permit the Premises
to be used for any purpose or in any manner that would void Tenant’s or
Landlord’s insurance. Tenant shall not permit any part of the Premises to be
used as a “place of public accommodation”, as defined in the ADA or any similar
legal requirement. If at any time during the Term any portion of the Project is
leased to any third party(ies), Tenant shall reimburse Landlord promptly upon
demand for any additional premium charged for any such insurance policy by
reason of Tenant’s failure to comply with the provisions of this Section or
otherwise caused by Tenant’s use and/or occupancy of the Premises. Tenant will
use the Premises in a careful, safe and proper manner and will not commit or
permit waste, overload the floor or structure of the Premises, subject the
Premises to use that would damage the Premises or obstruct or interfere with the
rights of Landlord or other tenants or occupants of the Project, including
conducting or giving notice of any auction, liquidation, or going out of
business sale on the Premises, or using or allowing the Premises to be used for
any unlawful purpose. Tenant shall cause any equipment or machinery to be
installed in the Premises so as to reasonably prevent sounds or vibrations from
the Premises from extending into Common Areas, or other space in the Project.
Tenant shall not place any machinery or equipment which exceeds the structural
capacity of the applicable floor within the Premises. Tenant shall not, without
the prior written consent of Landlord which shall not be unreasonably withheld,
use the Premises in any manner which will require ventilation, air exchange,
heating, gas, steam, electricity or water beyond the existing capacity of the
Project as proportionately allocated to the Premises based upon Tenant’s Share
as usually furnished for the Permitted Use.
     Tenant shall, at its sole expense, make any alterations or modifications to
the interior or the exterior of the Premises or the Project that are required by
Legal Requirements (including, without limitation, compliance of the Premises
with the ADA) related to Tenant’s particular use or occupancy of the Premises;
provided, however, that if as a matter of law Tenant is entitled to not
implement or delay implementation of an applicable Legal Requirement Tenant may
not implement or delay such implementation for as long as legally permitted.
Except as provided for in the preceding sentence, Landlord shall, as an
Operating Expense (to the extent such Legal Requirement is generally applicable
to similar buildings in the area in which the Project is located) or at Tenant’s
expenses (to the extent such Legal Requirement is applicable solely by reason of
Tenant’s particular use of the Premises or Tenant’s Alterations) make any
alterations or modifications to the Project that are required by Legal
Requirements. Notwithstanding any other provision herein to the contrary, Tenant
shall be responsible for any and all demands, claims, liabilities, losses,
costs, expenses, actions, causes of action, damages or judgments, and all
reasonable expenses incurred in investigating or resisting the same (including,
without limitation, reasonable attorneys’ fees, charges and disbursements and
costs of suit) (collectively, “Claims”) arising out of or in connection with the
failure of the Premises to comply with Legal Requirements (excepting Landlord’s
obligations with respect to the Premises as expressly set forth herein), and
Tenant shall indemnify, defend, hold and save Landlord harmless from and against
any and all Claims arising out of or in connection with any failure of the
Premises to comply with any Legal Requirement (excepting Landlord’s obligations
with respect to the Premises as expressly set forth herein).
     8. Holding Over. If Tenant remains in possession of the Premises after the
expiration or earlier termination of the Term without the express written
consent of Landlord, (A) Tenant shall become a tenant at sufferance upon the
terms of this Lease except that (i) during the first 90 days of such holding
over, the monthly rental shall be equal to 115% of Rent in effect during the
last 30 days of the Term, and (ii) thereafter, the monthly rental shall be equal
to 150% of Rent in effect during the last 30 days of the
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 13
Term, and (B) Tenant shall be responsible for all actual documented damages
suffered by Landlord resulting from or occasioned by Tenant’s holding over in
excess of 90 days and, in addition to such actual documented damages, Landlord
shall also be entitled to consequential damages. Landlord shall, in response to
written inquiries from Tenant, notify Tenant at the time of each such inquiry
whether the potential then exists for consequential damages. No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Section 8 shall not
be construed as consent for Tenant to retain possession of the Premises.
Acceptance by Landlord of Rent after the expiration of the Term or earlier
termination of this Lease shall not result in a renewal or reinstatement of this
Lease.
     9. Taxes. Landlord shall pay, as part of Operating Expenses, all taxes,
levies, fees, assessments and governmental charges of any kind, existing as of
the Initial Commencement Date or thereafter enacted (collectively referred to as
“Taxes”), imposed by any federal, state, regional, municipal, local or other
governmental authority or agency, including, without limitation, quasi-public
agencies (collectively, “Governmental Authority”) during the Term, including,
without limitation, all Taxes: (i) imposed on or measured by or based, in whole
or in part, on rent payable to (or gross receipts received by) Landlord under
this Lease and/or from the rental by Landlord of the Project or any portion
thereof, or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project. Landlord may (but shall, upon Tenant’s written request and
at Tenant’s cost,) contest by appropriate legal proceedings the amount,
validity, or application of any Taxes or liens securing Taxes. Taxes shall not
include any net income taxes or profit taxes or franchise taxes imposed on
Landlord except to the extent such net income taxes or profit taxes or franchise
taxes are in substitution for any Taxes payable hereunder. Nothing herein
contained shall be construed to include as Taxes: (A) any inheritance, estate,
succession, transfer, gift or franchise taxes that is or may be imposed upon
Landlord, or (B) any transfer tax or recording charge payable to the San Diego
County recorder to effectuate a transfer, financing or refinancing of the
Project (or any portion thereof), or any transfer of any partial interest of
Landlord therein. Any assessments that are permitted to be paid in installments
over a period of time (without the imposition of interest, penalties or other
charge) shall be paid by Landlord in the maximum number of permitted
installments. If any such Tax is levied or assessed directly against Tenant,
then Tenant shall be responsible for and shall pay the same at such times and in
such manner as the taxing authority shall require. Tenant shall pay, prior to
delinquency, any and all Taxes levied or assessed against any personal property
or trade fixtures placed by Tenant in the Premises, whether levied or assessed
against Landlord or Tenant. If any Taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property, or if the assessed
valuation of the Project is increased by a value attributable to improvements in
or alterations to the Premises, whether owned by Landlord or Tenant and whether
or not affixed to the real property so as to become a part thereof, higher than
the base valuation on which Landlord from time-to-time allocates Taxes to all
tenants in the Project, Landlord shall have the right, but not the obligation,
to pay such Taxes. Landlord’s reasonable determination of any excess assessed
valuation shall be binding and conclusive, absent manifest error and shall be
included as part of the information for the Independent Review. The amount of
any such payment by Landlord shall constitute Additional Rent due from Tenant to
Landlord immediately upon demand along with supporting information.
     Notwithstanding anything to the contrary contained in this Lease, if,
during the first 60 months after the Initial Commencement Date, any sale,
transfer, refinancing or other changes in ownership of the Project is
consummated, and solely as a result thereof, and to the extent that solely in
connection therewith, the Project is reassessed (the “Reassessment”) for real
estate tax purposes by the appropriate Governmental Authority pursuant to the
terms of Proposition 13, Tenant shall not be obligated to pay the Tax Increase
in connection therewith. The term “Tax Increase” shall mean that portion of the
Taxes, as calculated immediately following the Reassessment, which is
attributable solely to the Reassessment. Accordingly, the term Tax Increase
shall not include (and Tenant shall be required to pay
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 14
for) any portion of the Taxes, as calculated immediately following the
Reassessment, which (i) is attributable to the initial assessment of the value
of the Project, the base, shell and core of the Buildings or the tenant
improvements located in the Buildings, (ii) is attributable to assessments which
were pending prior to the Reassessment or which would otherwise have occurred
unrelated to the sale, or (iii) is attributable to the annual inflationary
increase of real estate taxes. In addition, nothing contained in this paragraph
is intended to excuse Tenant from paying the full amount of any Taxes
(including, without limitation, as a result of reassessments) resulting from any
construction and/or improvements made to the Project by Landlord or Tenant at
any time pursuant to and/or in connection with this Lease.
     10. Parking. Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below), the PID Permit and the exercise by Landlord of its
rights hereunder, Tenant shall have the right to use all of the parking spaces
at the Project for the first 36 months after the Initial Commencement Date.
Tenant’s right to use all of the parking spaces at the Project shall be extended
for so long as all of Tenant’s Expansion Rights (as defined in Section 39)
continue in full force and effect. All of Tenant’s parking rights under this
Lease shall, during the Base Term, be at no additional cost to Tenant.
Notwithstanding anything to the contrary contained herein, Landlord and Tenant
acknowledge and agree that all parking at the Project (including, without
limitation, the number of parking spaces available in the Parking Structure(s)
(as defined below) and in the balance of the Project shall be required at all
times to satisfy all Legal Requirements for the Project.
     If Tenant’s Expansion Rights expire and/or Landlord commences constructing
any new buildings at the Project (“New Construction”), Tenant shall, subject to
the provisions of this Section 10, be entitled to the following parking rights
at the Project: (i) 4 parking spaces per 1,000 rentable square feet located in
Building 1 and Building 3, (ii) 3 parking spaces per 1,000 rentable square feet
located in Building 2, (iii) if Tenant has elected its Expansion Right with
respect to Building 4 (as defined in Section 39(a)), 1 parking space per 1,000
rentable square feet located in Building 4, (iv) if Tenant has elected its
Expansion Right with respect to Building 5 (as defined in Section 39(a)), 4
parking spaces per 1,000 rentable square feet located in Building 5 if the same
is an office building and 3 parking spaces per 1,000 rentable square feet
located in Building 5 if the same is a laboratory building, and (v) if Tenant
has elected its Expansion Right with respect to Building 6 (as defined in
Section 39(a)), 4 parking spaces per 1,000 rentable square feet located in
Building 6 if the same is an office building and 3 parking spaces per 1,000
rentable square feet located in Building 6 if the same is a laboratory building.
Such parking spaces shall be located in those areas designated for non-reserved
parking, subject in each case to Landlord’s commercially reasonable rules and
regulations. If Landlord commences New Construction, Tenant may elect to mark as
reserved or separate and secure its parking from the balance of the Project, in
which case, Landlord shall reasonably cooperate with Tenant to effectuate, if
possible and at Tenant’s sole cost and expense, such a separation of Tenant’s
parking in a manner reasonably acceptable to Landlord and Tenant. Landlord shall
not be responsible for enforcing Tenant’s parking rights against any third
parties, including other tenants of the Project.
     11. Utilities, Services. During any period of the Term that Landlord is
responsible for the day-to-day maintenance of the Project, Landlord shall
provide, subject to the terms of this Section 11, water, electricity, heat,
light, power, HVAC, sewer, and other utilities (including gas and fire
sprinklers to the extent the Project is plumbed for such services), refuse and
trash collection and janitorial services for the Common Areas (collectively,
“Utilities”). Except as provided for in the preceding sentence, Tenant shall be
responsible for the provision of Utilities to the Project. Landlord shall pay,
as Operating Expenses or subject to Tenant’s reimbursement obligation or
Tenant’s direct payment obligation to the Utility provider as provided for
below, for all Utilities used on the Premises, all maintenance charges for
Utilities, and any storm sewer charges or other similar charges for Utilities
imposed by any Governmental Authority or Utility provider, and any taxes,
penalties, surcharges or similar charges thereon. Landlord may cause, at
Tenant’s expense, any Utilities to be separately metered or charged directly to
Tenant by the provider. Tenant shall pay directly to the Utility provider, prior
to delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term. Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord. No interruption or
failure of Utilities, from any
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 15
cause whatsoever other than Landlord’s willful misconduct, shall result in
eviction or constructive eviction of Tenant, termination of this Lease or,
except as provided in the next paragraph, the abatement of Rent. Tenant shall be
responsible for obtaining and paying for its own janitorial services for the
Premises which in no event shall be less than 5 days per week and with
specifications comparable to other Class A office projects in the University
Towne Center area of San Diego.
     Notwithstanding anything in this Lease to the contrary, if Tenant is
prevented from using, and does not use, the Premises or any portion thereof, as
a result of the failure by Landlord to provide access to the Premises, HVAC
service, water, sewer and electricity as required by this Lease and such failure
is due to the negligent acts or omissions of Landlord and not due in any part to
any act or omission on the part of Tenant or any Tenant Party or any matter
beyond Landlord’s reasonable control (any such stoppage to be known as an
“Abatement Event”), then Tenant shall give Landlord written notice of such
Abatement Event, and if such Abatement Event continues for 3 consecutive
business days (including Saturday) after Landlord’s receipt of any such notice,
or occurs for 10 non-consecutive business days in a 12 month period (provided
Landlord is sent a notice (in either of such events, the “Eligibility Period”),
then the Base Rent and Tenant’s Share of Operating Expenses shall be abated or
reduced, as the case may be, after the expiration of the Eligibility Period for
such time that Tenant continues to be so prevented from using, and does not use,
the Premises, or a portion thereof, in the proportion that the rentable area of
the portion of the Premises that Tenant is prevented from using, and does not
use (“Unusable Area”), bears to the total rentable area of the Premises;
provided, however, regardless who is managing the Project, if Tenant is
prevented from using, and does not use, the Unusable Area for a period of time
in excess of the Eligibility Period and the remaining portion of the Premises is
not sufficient to allow Tenant to conduct its business therein, and if Tenant
does not conduct its business from such remaining portion, then for such time
after the expiration of the Eligibility Period during which Tenant is so
prevented from conducting its business and is not conducting its business in any
portion of the Premises, the Base Rent and Tenant’s Share of Operating Expenses
for the entire Premises shall be abated for such time as Tenant continues to be
so prevented from using, and does not use, the Premises. Notwithstanding
anything to the contrary contained herein, Tenant shall not be entitled to any
abatement of Rent provided for in this paragraph above and beyond the amount of
rent loss insurance proceeds paid to Landlord for the Abatement Event in
question. If, however, Tenant reoccupies any portion of the Premises during such
period, the Rent allocable to such reoccupied portion, based on the proportion
that the rentable area of such reoccupied portion of the Premises bears to the
total rentable area of the Premises, shall be payable by Tenant from the date
Tenant reoccupies such portion of the Premises. If Tenant’s right to abatement
for a particular portion of the Premises occurs during a free rent period during
the Term for that particular portion of the Premises, Tenant’s free rent period
shall be extended for the number of days that the abatement period overlapped
the free rent period. Such right to abate Base Rent and Tenant’s Share of
Operating Expenses shall be Tenant’s sole and exclusive remedy at law or in
equity for an Abatement Event and Landlord shall not otherwise be liable for any
loss or damage suffered or sustained by Tenant resulting from any failure or
cessation of services; provided, however, nothing in this paragraph, shall
impair Tenant’s rights under Section 31 below. To the extent Tenant is entitled
to abatement under this paragraph because of an event covered by Sections 18 or
19 of this Lease, then those provisions of this Lease shall apply and not the
provisions of this paragraph. For the avoidance of any doubt, the Rent Abatement
being provided for under this Lease shall not be considered a free rent period.
     During any period of the Term that Landlord is responsible for the
day-to-day maintenance of the Project, Landlord’s sole obligation for either
providing emergency generators or providing emergency back-up power to the
Project shall be: (i) to provide emergency generators with not less than the
capacity of the emergency generators located in the Central Plant Building as of
the Initial Commencement Date, and (ii) to contract with a third party to
maintain the emergency generators as per the manufacturer’s standard maintenance
guidelines. Landlord shall have no obligation to provide Tenant with any other
operational emergency generators or back-up power or to supervise, oversee or
confirm that the third party maintaining the emergency generators is maintaining
the generators as per the manufacturer’s standard guidelines or otherwise.
During any period of replacement, repair or maintenance of the emergency
generators when the emergency generators are not operational, including any
delays thereto
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 16
due to the inability to obtain parts or replacement equipment, Landlord shall
have no obligation to provide Tenant with an alternative back-up generator or
generators or alternative sources of back-up power. Tenant expressly
acknowledges and agrees that Landlord does not guaranty that such emergency
generators will be operational at all times or that emergency power will be
available to the Premises when needed. During any period of the Term that
Landlord is responsible for the day-to-day maintenance of the Project, Landlord
shall, upon request from Tenant from time to time, make the maintenance contract
for the emergency generator available for Tenant’s review, schedule meetings
with Tenant and the applicable contractors maintaining the emergency generators
to respond to any questions or concerns that Tenant may have regarding the
maintenance and operation of the emergency generators.
     12. Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant excluding
installation, removal or realignment of furniture systems (other than removal of
furniture systems owned or paid for by Landlord) not involving any modifications
to the structure or connections (other than by ordinary plugs or jacks) to
Building Systems (as defined in Section 13) (“Alterations”) shall be subject to
Landlord’s prior written consent, which may be given or withheld in Landlord’s
sole discretion if any such Alteration affects the structure or Building Systems
and shall not be otherwise unreasonably withheld. Notwithstanding the foregoing,
Tenant may construct Alterations in the Premises (but not in the Central Plant
Building except for required repairs and replacements) that (i) Tenant
reasonably determines to be beneficial to Tenant’s operations, (ii) do not
involve modifications to the structure of the Buildings or major Building
Systems (as defined in Section 13), (iii) will not materially reduce the quality
or the value of the leasehold improvements to the applicable portion of the
Premises (i.e., removing laboratory improvements), (iv) do not affect the
exterior appearance of any Building, (v) do not create a foreseeable risk of
violating any Legal Requirements or increasing insurance premiums, and (vi) do
not involve a use of the Premises that is inconsistent with the current use of
the Premises, without Landlord’s prior approval if the cost of any such
Alteration (excluding carpeting and painting) does not exceed $100,000 and the
aggregate cost of all such Alterations (excluding carpeting and painting) in any
12 month period does not exceed $300,000 (a “Notice-Only Alteration”), provided
Tenant notifies Landlord in writing of such intended Notice-Only Alteration, and
such notice shall be accompanied by applicable plans, specifications, work
contracts and such other information concerning the nature and cost of the
Notice-Only Alteration as may be reasonably requested by Landlord, which notice
and accompanying materials shall be delivered to Landlord not less than 15 days
in advance of any proposed construction. If Landlord approves any Alterations,
Landlord may impose such conditions on Tenant in connection with the
commencement, performance and completion of such Alterations as Landlord may
deem appropriate in Landlord’s reasonable discretion. Any request for approval
shall be in writing, delivered not less than 15 days in advance of any proposed
construction, and accompanied by applicable plans, specifications, bid
proposals, work contracts and such other information concerning the nature and
cost of the Alterations as may be reasonably requested by Landlord, including
the identities and mailing addresses of all persons performing work or supplying
materials. Landlord shall respond to Tenant’s written request for consent to any
Alterations within 15 days after Landlord’s receipt of such request along with
all documentation required to be delivered hereunder. If Landlord fails to
respond within such 15 day period, then Tenant shall provide Landlord with a
second written notice stating in bold and all caps 12 point font that Landlord’s
failure to respond to Tenant’s Alteration request within 5 business days after
Landlord’s receipt of the second notice shall be deemed approval by Landlord,
and if Landlord does not respond within such 5 business day period, then
Landlord shall be deemed to have approved such Alteration request. Landlord’s
right to review plans and specifications and to monitor construction shall be
solely for its own benefit, and Landlord shall have no duty to ensure that such
plans and specifications or construction comply with applicable Legal
Requirements. Tenant shall cause, at its sole cost and expense, all Alterations
to comply with insurance requirements and with Legal Requirements and shall
implement at its sole cost and expense any alteration or modification required
by Legal Requirements as a result of any Alterations. Tenant shall pay to
Landlord, as Additional Rent, on demand an amount equal to the greater of
(x) 1.5% of all charges incurred by Tenant or its contractors or agents in
connection with any Alteration to cover Landlord’s overhead and expenses for
plan review, coordination, scheduling and supervision and (y) all of Landlord’s
reasonable, actual out-of-pocket costs in connection with such Alteration.
Before Tenant begins any Alteration, Landlord may post on and about the Premises
notices of non-responsibility pursuant to
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 17
applicable law. Tenant shall reimburse Landlord for, and indemnify and hold
Landlord harmless from, any expense incurred by Landlord by reason of faulty
work done by Tenant or its contractors, delays caused by such work, or
inadequate cleanup.
     Other than being required by Landlord to provide a completion bond, Tenant
shall make arrangements reasonably satisfactory to Landlord to assure payment
for the completion of all Alterations work free and clear of liens, and shall
provide (and cause each contractor or subcontractor to provide) certificates of
insurance for workers’ compensation and other coverage in amounts and from an
insurance company satisfactory to Landlord protecting Landlord against liability
for personal injury or property damage during construction. Upon completion of
any Alterations, Tenant shall deliver to Landlord: (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for any such Alteration (if any drawings were required in connection with
such Alteration).
     Except for Removable Installations (as hereinafter defined), all
Installations (as hereinafter defined) shall be and shall remain the property of
Landlord during the Term and following the expiration or earlier termination of
the Term, shall not be removed by Tenant at any time during the Term, and shall
remain upon and be surrendered with the Premises as a part thereof.
Notwithstanding the foregoing, Landlord may, at the time its approval of any
such Installation is requested, or at the time it receives notice of a Notice
Only Alteration, notify Tenant that Landlord requires that Tenant remove such
Installation upon the expiration or earlier termination of the Term, in which
event Tenant shall remove such Installation in accordance with the immediately
succeeding sentence; provided, however, that any Installation which is a like
kind replacement of an Installation which was part of the initial improvements
to the Premises shall not be required to be removed by Tenant. Upon the
expiration or earlier termination of the Term, Tenant shall remove (i) any
Installations for which Landlord has given Tenant notice of removal in
accordance with the immediately preceding sentence, and (ii) all of Tenant’s
Property (as hereinafter defined), and Tenant shall restore and repair any
damage caused by or occasioned as a result of such removal, including, without
limitation, capping off all such connections behind the walls of the Premises
and repairing any holes. During any restoration period beyond the expiration or
earlier termination of the Term, Tenant shall pay Rent to Landlord as provided
herein as if said space were otherwise occupied by Tenant. Notwithstanding
anything to the contrary contained herein, Tenant shall not be required to and
shall not remove any tenant improvements located in the Premises as of the date
the same are delivered to Tenant and/or any initial tenant improvements
constructed pursuant to the Building 1 and 2 Work Letter, the Building 3 Work
Letter and/or any Expansion Building Work Letter (as defined in Section 39(a).
Landlord and Tenant agree that nothing in this Lease shall prohibit Tenant from
removing/replacing any of Tenant’s Property at any time throughout the Term
provided that Tenant repairs any damage resulting therefrom.
     For purposes of this Lease, (x) “Removable Installations” means any items
listed on Exhibit F attached hereto and any items agreed by Landlord in writing
to be included on Exhibit F in the future, (y) “Tenant’s Property” means
Removable Installations and, other than Installations, any Building 3 FF&E (as
defined in the Building 3 Work Letter), personal property or equipment of Tenant
that may be removed without material damage to the Premises, and (z)
“Installations” means all property of any kind paid for by Landlord and/or as
part of TI Costs (as defined in the Building 1 and 2 Work Letter), the TI Fund
(as defined in the Building 3 Work Letter), all Alterations, all fixtures, and
all partitions, hardware, built-in machinery, built-in casework and cabinets and
other similar additions, equipment, property and improvements built into the
Premises so as to become an integral part of the Premises, including, without
limitation, fume hoods which penetrate the roof or plenum area, built-in cold
rooms, built-in warm rooms, walk-in cold rooms, walk-in warm rooms, deionized
water systems, glass washing equipment, autoclaves, chillers, built-in plumbing,
electrical and mechanical equipment and systems, and any power generator and
transfer switch. Nothing contained in the preceding sentence is intended to
preclude Tenant from removing from the first floor of Building 2 any so called
freestanding walk-in cold rooms or walk-in warm rooms not paid for in any part
by Landlord.
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 18
     13. Landlord’s Repairs. Landlord shall, as an Operating Expense (except as
expressly provided for in Section 5), in a manner consistent with other Class A
office and laboratory buildings in the University Towne Center area of San
Diego, repair, replace and maintain, in good condition and working order, all
structural elements of the Project (including without limitation, the roofs,
foundations, and interior and exterior load bearing walls of the Buildings and
Parking Structure), all exterior elements of the Project (including, without
limitation, the exterior walls and windows of the Buildings and the Parking
Structure), all parking areas and other Common Areas of the Project, all HVAC,
plumbing, fire sprinklers, elevators and other building systems serving the
Premises and/or any other portions of the Project (collectively, “Building
Systems”), and, subject to the last paragraph of Section 11, the emergency
generators serving the Project, all uninsured losses and damages caused by
Tenant, or by any of Tenant’s agents, servants, employees, invitees and
contractors (collectively, “Tenant Parties”) excluded. Losses and damages caused
by Tenant or any Tenant Party shall be repaired by Landlord and, to the extent
not covered by insurance required to be maintained by Landlord or Tenant
hereunder, at Tenant’s sole cost and expense. Landlord reserves the right to
stop Building Systems services when necessary (i) by reason of accident or
emergency, or (ii) for planned repairs, alterations or improvements, which are,
in the judgment of Landlord, desirable or necessary to be made, until said
repairs, alterations or improvements shall have been completed. Landlord shall
have no responsibility or liability for failure to supply Building Systems
services during any such period of interruption; provided, however, that
Landlord shall, except in case of emergency, give Tenant 96 hours advance notice
of any planned stoppage of Building Systems services for routine maintenance,
repairs, alterations or improvements. Tenant shall promptly give Landlord
written notice of any repair required by Landlord pursuant to this Section,
after which Landlord shall effect such repair within a reasonable period of
time. Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after Tenant’s written notice of the need for such repairs or maintenance
along with an explanation of the effects of any delays (whether the time is
reasonable or unreasonable being, among other things, in part a function of the
effects of Landlord’s failure to timely make the repairs or perform the
maintenance, such as imminent injury or harm to persons or material damage to
property, and in part a function of the amount of time reasonably necessary to
engage a service provider to make the repairs or perform the maintenance).
Tenant waives its rights under any state or local law to terminate this Lease
or, except as expressly provided for in this Lease, to make such repairs at
Landlord’s expense and agrees that the parties’ respective rights with respect
to such matters shall be solely as set forth herein. Repairs required as the
result of fire, earthquake, flood, vandalism, war, or similar cause of damage or
destruction shall be controlled by Section 18.
     Notwithstanding anything to the contrary contained in this Lease, effective
as of the commencement of the Early Access Period, Tenant shall undertake, at
Tenant’s sole cost and expense (except that during the Early Access Period
Landlord shall reimburse Tenant for all maintenance expenses approved in advance
in writing by Landlord), all of Landlord’s maintenance obligations with respect
to the Project including, without limitation, maintaining the Buildings,
Building Systems serving the Buildings and the Common Areas in the condition
which they are required to be maintained by Landlord under this Lease. The
maintenance obligation described in the preceding sentence shall include,
without limitation, an obligation on the part of Tenant to repair, replace and
maintain the Project in good condition and working order and in a first class
manner consistent with other Class A office and laboratory projects in the
University Towne Center area of San Diego. Tenant’s maintenance obligation shall
also include the procurement and maintenance of contracts, in form and substance
reasonably satisfactory to Landlord, with copies to Landlord upon Landlord’s
written request, for and with contractors acceptable to Landlord specializing
and experienced in the maintenance and repair that Tenant is responsible for
under this Lease. During any period where Tenant is maintaining the Project as
provided for in this paragraph, Landlord shall, notwithstanding anything to the
contrary contained in this Lease, have no obligation to perform any maintenance,
repairs or replacements under this Lease with respect to the Project except as
expressly provided for in the Building 1 and 2 Work Letter, the Building 3 Work
Letter and any other applicable work letters and with the respect to the
structural repairs and replacements the cost of which are excluded from
Operating Expenses in Section 5(ss) which shall remain Landlord’s
responsibility. Tenant’s maintenance obligations under this paragraph shall not
include the right on the part of Tenant to make any capital repairs or
improvements to the Project without Landlord’s prior written consent and
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 19
except as provided in the immediately following paragraph. Tenant shall not take
or omit to take any action, the taking or omission of which shall cause waste,
damage or injury to the Project. If Tenant fails to maintain any portion of the
Project in a manner reasonably acceptable to Landlord within the requirements of
this Lease (a “Maintenance Breach”), Landlord shall have the right to provide
Tenant with written notice thereof and to assume maintenance of all or any
portion of the Project if Tenant does not cure Tenant’s failure within 10
business days after receipt of such notice (or such longer period as reasonably
necessary to cure such failure so long as Tenant provides Landlord with
reasonably satisfactory evidence that Tenant is diligently prosecuting such cure
to completion). Notwithstanding anything to the contrary contained herein, if
any portion of the Project is leased by Landlord to any other tenant(s) or if
Landlord commences construction of any new building(s) other than pursuant to
Tenant’s exercise of its Expansion Rights pursuant to Section 39) at any time
during the Term, Landlord may elect, at any time and/or from time to time, to
assume performing all the maintenance obligations provided for in this Lease
with respect the Common Areas, Central Plant Building, landscaping, security, if
any, and any other maintenance obligations (collectively, “Common Area
Maintenance Obligations”) and, except in the case of a Maintenance Breach which
relates to the Premises and following which Landlord assumes the obligations,
Tenant shall continue to maintain the Premises and the Building Systems serving
only the Premises (but Tenant shall have no right to maintain the Central Plant
Building). During any periods where Tenant is maintaining the entire Project as
provided for in this paragraph and Landlord’s responsibility is limited to
reviewing books and records, the administration rent payable to Landlord shall
be 1% of Base Rent as provided for in Section 5.
     Notwithstanding anything above to the contrary, if during the Term, any
portion of the Project which is Tenant’s responsibility under the immediately
preceding paragraph to repair cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing the applicable item(s) and the same
constitutes a capital expenditure, then such item(s) shall be replaced by Tenant
(subject to Landlord’s prior written approval of the plans and specifications
and the cost of any such replacement). The cost of replacing each such item
shall initially be borne by Landlord but treated as a capital repair and
improvement as part of Operating Expenses payable by Tenant and amortized over
the lesser of 10 years and the useful life of such item with interest calculated
at a rate equal to the prime rate established from time to time by Wells Fargo
Bank (or if Wells Fargo Bank ceases to exist or to publish such a rate, then the
rate published by the largest federally chartered banking institution in
California) plus 1% per annum.
     14. Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls. Such repair
and replacement may include, at Tenant’s sole cost and expense, capital
expenditures and repairs whose benefit may extend beyond the Term. Should Tenant
fail to make any such repair or replacement or fail to maintain the Premises,
Landlord shall give Tenant notice of such failure. If Tenant fails to commence
cure of such failure within 10 business days of Landlord’s notice (or longer if
reasonably necessary to commence such cure), and thereafter diligently prosecute
such cure to completion, Landlord may perform such work and shall be reimbursed
by Tenant within 30 days after demand therefor; provided, however, that if such
failure by Tenant creates or could create an emergency (where there is an
imminent threat of injury or harm to persons or material damage to property),
Landlord may immediately commence cure of such failure and shall thereafter be
entitled to recover the actual, documented costs of such cure from Tenant.
     15. Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 business days after the filing thereof, at Tenant’s sole cost
and shall otherwise keep the Premises and the Project free from any liens
arising out of work performed, materials furnished or obligations incurred by
Tenant; provided, however, that, subject to Tenant’s obligations under this
Lease and any of the work letters attached hereto (including, without
limitation, payment of Operating Expenses), Landlord (and not Tenant) shall be
responsible for liens caused by any work performed by Landlord in the Premises
and/or the Project. Should Tenant fail to discharge any lien described herein,
Landlord shall have the right, but not the obligation, to pay such
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 20
claim or post a bond or otherwise provide security to eliminate the lien as a
claim against title to the Project and the cost thereof shall be immediately due
from Tenant as Additional Rent. If Tenant shall lease or finance the acquisition
of office equipment, furnishings, or other personal property of a removable
nature utilized by Tenant in the operation of Tenant’s business, Tenant warrants
that any Uniform Commercial Code Financing Statement filed as a matter of public
record by any lessor or creditor of Tenant will upon its face or by exhibit
thereto indicate that such Financing Statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Project be furnished on the statement without qualifying language
as to applicability of the lien only to removable personal property, located in
an identified suite held by Tenant.
     16. Indemnification. Tenant hereby indemnifies and agrees to defend, save
and hold Landlord harmless from and against any and all Claims for injury or
death to persons or damage to property occurring within or about the Premises,
arising directly or indirectly out of use or occupancy of the Premises or a
breach or default by Tenant in the performance of any of its obligations
hereunder, except to the extent caused by the willful misconduct or gross
negligence of Landlord or any of the Landlord Parties. Landlord shall not be
liable to Tenant for, and Tenant assumes all risk of damage to, personal
property (including, without limitation, loss of records kept within the
Premises). Tenant further waives any and all Claims for injury to Tenant’s
business or loss of income relating to any such damage or destruction of
personal property (including, without limitation, any loss of records). Landlord
shall not be liable for any damages arising from any act, omission or neglect of
any tenant in the Project or of any other third party.
     Subject to the waivers in the penultimate paragraph of Section 17 and
except as otherwise provided for in this Lease, Landlord hereby indemnifies and
agrees to defend, save and hold Tenant harmless from and against any and all
Claims for injury or death to persons or damage to property occurring at the
Project to the extent caused by or contributed to by (i) the willful misconduct
or gross negligence of Landlord or (ii) defaults by Landlord under this Lease.
     17. Insurance. Landlord shall maintain all risk property and, if
applicable, sprinkler damage insurance covering the full replacement cost of the
Project or such lesser coverage amount as Landlord may elect provided such
coverage amount is not less than the full replacement cost and rent loss
insurance for not less than 12 months. Tenant acknowledges that, notwithstanding
the fact that Landlord may carry such insurance, the coverages remain subject
to, among other things, any deductibles, limitations and exceptions contained in
the applicable policies. Landlord shall further procure and maintain commercial
general liability insurance with a single loss limit of not less than $5,000,000
for bodily injury and property damage with respect to the Project. Landlord may,
but is not obligated to, maintain such other insurance and additional coverages
as it may deem necessary, including, but not limited to, flood, environmental
hazard and earthquake, loss or failure of building equipment, errors and
omissions, fidelity bonds for employees employed to perform services and
insurance for any improvements installed by Tenant or which are in addition to
the standard improvements customarily furnished by Landlord without regard to
whether or not such are made a part of the Project. All such insurance shall be
included as part of the Operating Expenses. The Project may be included in a
blanket policy (in which case the cost of such insurance allocable to the
Project will be reasonably determined by Landlord based upon the insurer’s cost
calculations). Tenant shall also reimburse Landlord for any actual and
documented increased premiums or additional insurance which Landlord reasonably
deems necessary as a result of Tenant’s use of the Premises.
     Tenant, at its sole cost and expense, shall maintain during the Term: all
risk property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $5,000,000 per
occurrence for bodily injury and property damage with respect to the Premises
which coverage amount may be satisfied through a combination of primary and
umbrella policies. The commercial general liability insurance policy and
umbrella policies shall name Alexandria
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 21
Real Estate Equities, Inc., Landlord and any property manager as additional
insureds; insure on an occurrence and not a claims-made basis; be issued by
insurance companies which have a rating of not less than policyholder rating of
A- and financial category rating of at least Class VII in “Best’s Insurance
Guide”; shall not be cancelable for nonpayment of premium unless 30 days prior
written notice shall have been given to Landlord from the insurer; contain a
hostile fire endorsement and a contractual liability endorsement; and provide
primary coverage to Landlord (any policy issued to Landlord providing duplicate
or similar coverage shall be deemed excess over Tenant’s policies). Certificates
of insurance showing the limits of coverage required hereunder and showing
Landlord as an additional insured, along with, upon Landlord’s request,
reasonable evidence of the payment of premiums for the applicable period, shall
be delivered to Landlord by Tenant upon commencement of the Term and upon each
renewal of said insurance. Tenant’s policy may be a “blanket policy” which
specifically provides that the amount of insurance with respect to the Project
shall not be prejudiced by other losses covered by the policy. Tenant shall, at
least 10 days prior to the expiration of such policies, furnish Landlord with
renewal certificates.
     Notwithstanding anything in this Section 17 to the contrary, for so long as
Tenant can provide Landlord with reasonably acceptable evidence that Tenant has
a net worth exceeding $500,000,000 dollars (as determined in accordance with
GAAP), Tenant may self-insure for the insurance required by Tenant to be
maintained pursuant to this Section 17. With respect to Tenant’s self-insurance,
Landlord and Tenant agree as follows: (a) that Tenant’s self-insurance shall be
treated as actual insurance and that such self-insurance shall be the primary
coverage for every risk for which Tenant is liable or responsible hereunder;
(b) the waiver of subrogation provisions set forth in this Lease shall apply to
Tenant’s self-insurance as though Tenant were maintaining the insurance required
under this Lease, (c) Tenant shall bear the entire cost of the defense of any
claim for which it is responsible under the terms of this Lease including,
without limitation, the defense of Landlord, and (d) Tenant shall use its own
funds to pay any claim or indemnity or replace any property or otherwise provide
the funding which would have been available from insurance proceeds but for
Tenant’s election to self-insure. If Tenant elects to self-insure, Landlord
shall be considered to be covered by the same insurance terms, including, but
not limited to, insuring grants, exclusions, conditions and limits, by which it
would have been covered had insurance covering such risk been in effect.
Notwithstanding anything to the contrary contained in this Lease, Tenant hereby
releases Landlord from any liability for loss or damage caused by Landlord
and/or any Landlord Party against which Tenant has elected to self-insure but
which Tenant would otherwise be required to insure against under the Lease and
in no event shall Landlord be liable for any loss or damage which Landlord would
not otherwise be responsible but for Tenant’s election to self insure. The right
to self-insure shall only apply as long as Illumina, Inc., or any entity leasing
or subleasing the Premises pursuant to a Permitted Assignment, is the tenant
under this Lease and so long as such entity satisfies the net worth requirements
provided for in the first sentence of this paragraph and shall not apply to any
other assignee or sublessee.
     In each instance where Tenant’s insurance is to name Landlord as an
additional insured, Tenant shall upon written request of Landlord also designate
and furnish certificates so evidencing Landlord as additional insured to:
(i) any lender of Landlord holding a security interest in the Project or any
portion thereof, (ii) the landlord under any lease wherein Landlord is tenant of
the real property on which the Project is located, if the interest of Landlord
is or shall become that of a tenant under a ground or other underlying lease
rather than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.
     The property insurance obtained by Landlord and Tenant shall include a
waiver of subrogation by the insurers and all rights based upon an assignment
from its insured, against Landlord or Tenant, and their respective officers,
directors, employees, managers, agents, invitees and contractors (“Related
Parties”), in connection with any loss or damage thereby insured against.
Notwithstanding anything to the contrary contained in this Lease, neither party
nor its respective Related Parties shall be liable to the other for loss or
damage caused by any risk insured against under property insurance required to
be maintained hereunder, and each party waives any claims against the other
party, and its respective Related Parties, for such loss or damage. The failure
of a party to insure its property shall not void this
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 22
waiver. Landlord and its respective Related Parties shall not be liable for, and
Tenant hereby waives all claims against such parties for, business interruption
and losses occasioned thereby sustained by Tenant or any person claiming through
Tenant resulting from any accident or occurrence in or upon the Premises or the
Project from any cause whatsoever. If the foregoing waivers shall contravene any
law with respect to exculpatory agreements, the liability of Landlord or Tenant
shall be deemed not released but shall be secondary to the other’s insurer.
     Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender, the recommendations of Landlord’s insurance
consultant and/or to bring coverage limits to levels then being generally
required of new tenants, if any, within the Project; provided, however, that the
increased amount of coverage and deductibles are consistent with coverage
amounts and deductibles then being required by other institutional owners of
Class A office and laboratory projects with tenants occupying similar size
premises in the San Diego area.
     18. Restoration. If, at any time during the Term, any portion of the
Premises is damaged or destroyed by a fire or other casualty, Landlord shall
notify Tenant within 60 days after discovery of such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Premises (the
“Restoration Period”). If the Restoration Period is estimated to exceed
18 months or, if the damage occurs within the last 60 months of the then
applicable expiration date of the Term of this Lease, 12 months (as applicable,
the “Maximum Restoration Period”), Landlord may, in such notice, elect to
terminate this Lease as to only the portion of the Premises that cannot be
restored within the Maximum Restoration Period in which case such termination
shall be effective as of the date that is 75 days after the date of discovery of
such damage or destruction provided, however, that notwithstanding Landlord’s
election to restore, Tenant may elect to terminate this Lease as to only the
portion of the Premises that cannot be restored within the Maximum Restoration
Period by written notice to Landlord delivered within 15 business days of
receipt of a notice from Landlord estimating a Restoration Period for such
portion of the Premises longer than the Maximum Restoration Period. Unless
either Landlord or Tenant so elects to terminate this Lease, Landlord shall,
subject to receipt of sufficient insurance proceeds (with any deductible to be
treated as a current Operating Expense), promptly restore the damaged portion of
the Premises (excluding the improvements installed by Tenant or by Landlord and
paid for by Tenant), subject to delays arising from the collection of insurance
proceeds, from Force Majeure events or as needed to obtain any license,
clearance or other authorization of any kind required to enter into and restore
the Premises issued by any Governmental Authority having jurisdiction over the
use, storage, handling, treatment, generation, release, disposal, removal or
remediation of Hazardous Materials (as defined in Section 30) in, on or about
the Premises (collectively referred to herein as “Hazardous Materials
Clearances”); provided, however, that if repair or restoration of such damaged
portion of the Premises is not substantially complete as of the end of the
Maximum Restoration Period or, if longer, the Restoration Period, Landlord may,
in its sole and absolute discretion, elect not to proceed with such repair and
restoration, or Tenant may by written notice to Landlord delivered within 10
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease as to only the portion of
the Premises which has not been restored, in which event Landlord shall be
relieved of its obligation to make such repairs or restoration and this Lease
shall as to only the portion of the Premises which has not been restored
terminate as of the date that is 75 days after the later of: (i) discovery of
such damage or destruction, or (ii) the date all required Hazardous Materials
Clearances are obtained, but Landlord shall retain any Rent paid and the right
to any Rent payable by Tenant prior to such election by Landlord or Tenant.
     Tenant, at its expense, shall promptly perform, subject to delays arising
from the collection of insurance proceeds, obtaining permits and other
governmental approvals, from Force Majeure (as defined in Section 34) events or
to obtain Hazardous Material Clearances, all repairs or restoration not required
to be done by Landlord. Notwithstanding the foregoing, if any portion of the
Premises are damaged during the last year of the Term and Landlord reasonably
estimates that it will take more than 2 months to repair such damage either
Landlord or Tenant may terminate this Lease as to the damaged portion of the
Premises upon written notice to the other; provided, however, that such notice
is delivered within 10 business days after the date that Landlord provides
Tenant with written notice of the estimated
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 23
Restoration Period. Landlord shall also have the right to terminate this Lease
with respect to the damaged portion of the Premises if sufficient insurance
proceeds in excess of Landlord’s Contribution are not available for such
restoration. For purposes hereof, the “Landlord’s Contribution” shall initially
mean $2,500,000; provided, however, that such amount shall be reduced by an
amount equal to $12,500 on the first day of each month during the Term plus any
amounts paid by Landlord from time to time as a Landlord’s Contribution. In no
event, however, shall Landlord be required to pay Landlord’s Contribution if
Tenant is in material Default under this Lease. Rent shall be abated from the
date all required Hazardous Material Clearances are obtained until the Premises
are repaired and restored, in the proportion which the area of the Premises, if
any, which is not usable by Tenant bears to the total area of the Premises;
provided, however, in the event that the remaining portion of the Premises is
not sufficient to allow Tenant to conduct its business therein, and if Tenant
does not conduct its business from such remaining portion, then for such time as
Tenant does not conduct its business therein, the Base Rent and Tenant’s Share
of Operating Expenses for the entire Premises shall be abated but only for so
long as Landlord receives rent loss insurance proceeds for the full amount of
the abatement. Such abatement shall be the sole remedy of Tenant, and except as
provided in this Section 18, Tenant waives any right to terminate the Lease by
reason of damage or casualty loss.
     The provisions of this Lease, including this Section 18, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises, or any other portion of
the Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.
     19. Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, materially interfere with or impair Landlord’s ownership or
operation of the Project, then upon written notice by Landlord this Lease shall
terminate and Rent shall be apportioned as of said date. If the Taking would in
the reasonable judgment of Landlord and Tenant either prevent or materially
interfere with Tenant’s use of the remaining Premises for the Permitted Use
(including permanently preventing reasonable access to the remaining Premises
and/or the parking at the Project) (all as resolved, if the parties are unable
to agree, by arbitration by a single arbitrator with the qualifications and
experience appropriate to resolve the matter and appointed pursuant to and
acting in accordance with the rules of the American Arbitration Association),
then either party shall have the right to terminate this Lease by written notice
to other party within 30 days after the Taking in which case this Lease shall
terminate 30 days thereafter unless either party elects, in writing during such
30 day period following the other party’s election to terminate, to require
arbitration of the matter in which case if this Lease is being terminated based
on the arbitrator’s decision, it shall terminate 30 days after the arbitrator’s
decision. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, Landlord shall promptly restore the Premises and
the Project as nearly as is commercially reasonable under the circumstances to
their condition prior to such partial Taking and the rentable square footage of
the Buildings, the rentable square footage of the Premises, Tenant’s Share of
Operating Expenses and the Rent payable hereunder during the unexpired Term
shall be reduced to such extent as may be fair and reasonable under the
circumstances. Upon any such Taking, Landlord shall be entitled to receive the
entire price or award from any such Taking without any payment to Tenant, and
Tenant hereby assigns to Landlord Tenant’s interest, if any, in such award.
Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant. Tenant hereby waives any and
all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project.
     20. Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 24
     (a) Payment Defaults. Tenant shall fail to pay any installment of Rent or
any other payment hereunder when due provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 5
business days of any such notice not more than twice in each calendar year
during the Term.
     (b) Insurance. Any insurance required to be maintained by Tenant pursuant
to this Lease shall be canceled or terminated or shall expire or shall be
reduced or materially changed, or Landlord shall receive a notice of nonrenewal
of any such insurance and Tenant shall fail to obtain replacement insurance at
least 5 business days before the expiration of the current coverage.
     (c) Abandonment. Tenant shall abandon the Premises. Tenant shall not be
deemed to have abandoned the Premises if (i) Tenant provides Landlord with
reasonable advance notice prior to vacating and, within 60 days after vacating
the Premises, Tenant completes Tenant’s obligations with respect to the
Surrender Plan in compliance with Section 28, (ii) Tenant has made reasonable
arrangements with Landlord for the security of the Premises for the balance of
the Term, and (iii) Tenant continues during the balance of the Term to satisfy
all of its obligations under the Lease as they come due.
     (d) Improper Transfer. Tenant shall assign, sublease or otherwise transfer
or attempt to transfer all or any portion of Tenant’s interest in this Lease or
the Premises except as expressly permitted herein and such assignment, sublease
or other transfer is not voided ab initio within 5 business days after Tenant
becomes aware that such assignment, sublease or other transfer was not expressly
permitted under this Lease. Tenant’s interest in this Lease shall be attached,
executed upon, or otherwise judicially seized and such action is not released
within 90 days of the action.
     (e) Liens. Tenant shall fail to discharge, bond over in a manner reasonably
acceptable to Landlord or otherwise obtain the release of any lien placed upon
the Premises in violation of this Lease within 15 business days after Tenant’s
receipt of notice that any such lien is filed against the Premises.
     (f) Insolvency Events. Tenant shall: (A) make a general assignment for the
benefit of creditors; (B) commence any case, proceeding or other action seeking
to have an order for relief entered on its behalf as a debtor or to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“Proceeding for Relief”); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) be
dissolved or otherwise fail to maintain its legal existence (if Tenant is a
corporation, partnership or other entity) and, in the case of a failure to
maintain Tenant’s legal existence, such failure is not cured within 5 business
days after Tenant becomes aware of such failure.
     (g) Estoppel Certificate or Subordination Agreement. Tenant fails to
execute any document required from Tenant under Sections 23 or 27 within 5
business days after a second notice requesting such document.
     (h) Other Defaults. Tenant shall fail to comply with any provision of this
Lease other than those specifically referred to in this Section 20, and, except
as otherwise expressly provided herein, such failure shall continue for a period
of 10 business days after written notice thereof from Landlord to Tenant.
Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 10 business days to cure, then Tenant shall not be deemed to be in
default if Tenant commences such cure within said 10 business day period and
thereafter diligently prosecutes the same to completion;
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 25
provided, however, that, upon request by Landlord from time to time, Tenant
shall provide Landlord with detailed written status reports regarding the status
of such cure and the actions being taken by Tenant.
     21. Landlord’s Remedies.
     (a) Payment By Landlord; Interest. All covenants and agreements to be kept
or performed by Tenant under this Lease shall be performed by Tenant at Tenant’s
sole cost and expense and without any reduction of Rent, If Tenant shall fail to
perform any obligation under this Lease and such failure shall continue in
excess of the time allowed under Section 20 above, unless a specific time period
is otherwise stated in this Lease, Landlord may, without waiving or releasing
any obligation of Tenant hereunder, make such payment or perform such act. All
sums so paid or incurred by Landlord, together with interest thereon, from the
date such sums were paid or incurred, at the annual rate equal to 12% per annum
or the highest rate permitted by law (the “Default Rate”), whichever is less,
shall be payable to Landlord on demand as Additional Rent.
     (b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other
sums due will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult and impracticable to
ascertain. Such costs include, but are not limited to, processing and accounting
charges and late charges which may be imposed on Landlord under any Mortgage
covering the Premises. Therefore, if any installment of Rent due from Tenant is
not received by Landlord within 5 business days after the date such payment is
due, Tenant shall pay to Landlord an additional sum equal to 4% of the overdue
Rent as a late charge. The parties agree that this late charge represents a fair
and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant. Notwithstanding the foregoing, Landlord shall waive the
imposition of such late charge for the first late payment of Rent due hereunder
in any calendar year of the Term. In addition to the late charge, Rent not paid
when due shall bear interest at the Default Rate from the 5th business day after
the date due until paid.
     (c) Remedies. Upon the occurrence of a Default, Landlord, at its option,
without further notice or demand to Tenant (unless required by Legal
Requirements), shall have in addition to all other rights and remedies provided
in this Lease, at law or in equity, the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.
     (i) Terminate this Lease, or at Landlord’s option if permitted by Legal
Requirements, Tenant’s right to possession only, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for prosecution or any claim
or damages therefor;
     (ii) Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:
     (A) The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus
     (B) The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
     (C) The worth at the time of award of the amount by which the unpaid rent
for the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 26
     (D) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and
     (E) At Landlord’s election, except as otherwise expressly provided for to
the contrary in this Lease, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.
The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 21(c)(ii)(A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate. As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.
     (iii) Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.
     (iv) Whether or not Landlord elects to terminate this Lease following a
Default by Tenant, Landlord shall have the right to terminate any and all
subleases, licenses, concessions or other consensual arrangements for possession
entered into by Tenant and affecting the Premises or may, in Landlord’s sole
discretion, succeed to Tenant’s interest in such subleases, licenses,
concessions or arrangements. Upon Landlord’s election to succeed to Tenant’s
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.
     (v) Independent of the exercise of any other remedy of Landlord hereunder
or under applicable law, Landlord may conduct an environmental test of the
Premises as generally described in Section 30(d) hereof, at Tenant’s expense.
     (d) Effect of Exercise. Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding, Landlord and Tenant shall each have the right at all
times to enforce the provisions of this Lease in strict accordance with the
terms hereof; and the failure of Landlord or Tenant at any time to enforce its
rights under this Lease strictly in accordance with same shall not be construed
as having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same and shall
not be deemed a waiver of Landlord’s or Tenant’s right to enforce one or more of
its rights in connection with any subsequent default. A receipt by Landlord of
Rent or other payment with knowledge of the breach of any covenant hereof shall
not be deemed a waiver of such breach, and no waiver by Landlord of any
provision of this Lease shall be deemed to have been made unless expressed in
writing and signed by Landlord. To the greatest extent permitted by law, Tenant
waives all right of redemption in case Tenant shall be dispossessed by a
judgment or by warrant of any court or judge. Any reletting of the Premises or
any portion thereof shall be on such terms and conditions as Landlord in its
sole discretion may determine. Landlord shall not be liable for, nor shall
Tenant’s obligations hereunder be diminished because of, Landlord’s failure to
relet the Premises or collect rent due in respect of such reletting or otherwise
to mitigate any damages arising by reason of Tenant’s Default. Landlord shall,
however, use reasonable efforts to mitigate the damages arising by reason of the
termination of this Lease as a result of a Default by Tenant; provided, however,
that in no
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 27
event shall mitigation require Landlord to consider, among other things, (i) any
tenant which does not satisfy Landlord’s then underwriting criteria,
(ii) subdividing the Premises unless Landlord elects to do so, (iii) any change
in use of the Premises or any alterations which would lessen the value of the
leasehold improvements, (iv) granting any tenant improvement allowances, free
rent or other lease concessions, or (v) or accepting any tenant if Landlord
would have the right to reject such tenant if such tenant were a proposed
assignee or sublessee of Tenant. Notwithstanding any contrary provision of this
Lease, neither Landlord nor Tenant shall be liable to the other party for any
consequential damages, loss of business or profit for a breach or default under
this Lease; provided that this sentence shall not limit Landlord’s damages
(x) as expressly provided for in Section 8 and/or (y) as provided for in this
Section 21 (but expressly excluding, however, Section 21(c)(ii)(E)).
     22. Assignment and Subletting.
     (a) General Prohibition. Without Landlord’s prior written consent subject
to and on the conditions described in this Section 22, Tenant shall not,
directly or indirectly, voluntarily or by operation of law, assign this Lease or
sublease the Premises or any part thereof or mortgage, pledge, or hypothecate
its leasehold interest or grant any concession or license within the Premises,
and any attempt to do any of the foregoing shall be void and of no effect.
     (b) Permitted Transfers. If Tenant desires to assign, sublease, hypothecate
or otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 business days, but not
more than 120 days, before the date Tenant desires the assignment or sublease to
be effective (the “Assignment Date”), Tenant shall give Landlord a notice (the
“Assignment Notice”) containing such information about the proposed assignee or
sublessee, including the proposed use of the Premises and any Hazardous
Materials, if any, proposed to be used, stored handled, treated, generated in or
released or disposed of from the Premises, the Assignment Date, any relationship
between Tenant and the proposed assignee or sublessee, and all material terms
and conditions of the proposed assignment or sublease, including a copy of any
proposed assignment or sublease in its current draft (along with revised drafts
as the same are updated and, when ready, the proposed final form), and such
other information as Landlord may deem reasonably necessary or appropriate to
its consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 business days after receipt of the Assignment Notice
along with all required information: (i) grant such consent, or (ii) refuse such
consent, in its reasonable discretion. Among other reasons, it shall be
reasonable for Landlord to withhold its consent in any of these instances:
(1) the proposed assignee or subtenant is a governmental agency; (2) in
Landlord’s reasonable judgment, the use of the Premises by the proposed assignee
or subtenant would entail any alterations that would lessen the value of the
leasehold improvements in the Premises, unless Tenant agrees, if requested to do
so by Landlord, to restore the Premises to its condition prior to such
alteration before the expiration of the Term and Tenant provides Landlord with
security reasonably satisfactory to Landlord to secure such obligation in the
event Tenant fails to perform such obligation; (3) Landlord has experienced
previous material defaults by or is in litigation with the proposed assignee or
subtenant; and (4) the proposed assignee or subtenant is an entity with whom
Landlord is then negotiating to lease space in the Project (as evidenced by an
exchange of proposals). Landlord shall respond to each of Tenant’s Assignment
Notice requests within 15 business days after Landlord’s receipt of such
Assignment Notice request along with all documentation required to be delivered
hereunder. If Landlord fails to respond within such 15 business day period, then
Tenant shall provide Landlord with a second written notice stating in bold and
all caps 12 point font that Landlord’s failure to respond to Tenant’s Assignment
Notice request within 5 business days after Landlord’s receipt of the second
notice shall be deemed approval by Landlord, and if Landlord does not respond
within such 5 business day period, then Landlord shall be deemed to have
approved such Assignment Notice request. Tenant shall reimburse Landlord for
Landlord’s reasonable out-of-pocket expenses incurred in connection with its
consideration of any Assignment Notice and/or its preparation or review of any
consent documents (not to exceed $2,500 per Assignment Notice request).
Notwithstanding the foregoing, Landlord’s consent to an assignment of this Lease
or a subletting of any portion of the Premises to any entity controlling,
controlled by or under common control with Tenant (a “Control Permitted
Assignment”) shall not be required, provided that Landlord shall have the right
to
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 28
approve the form of any such sublease or assignment. In addition, Tenant shall
have the right to assign this Lease, upon 30 days prior written notice to
Landlord but without obtaining Landlord’s prior written consent, to a
corporation or other entity which is a successor-in-interest to Tenant, by way
of merger, consolidation or corporate reorganization, or by the purchase of all
or substantially all of the assets or the ownership interests of Tenant provided
that (i) such merger or consolidation, or such acquisition or assumption, as the
case may be, is for a good business purpose and not principally for the purpose
of transferring the Lease, and (ii) the net worth (as determined in accordance
with generally accepted accounting principles (“GAAP”)) of the assignee is not
less than the Minimum Net Worth Amount (as determined in accordance with GAAP),
and (iii) such assignee shall agree in writing to assume all of the terms,
covenants and conditions of this Lease arising after the effective date of the
assignment (a “Corporate Permitted Assignment”). Control Permitted Assignments
and Corporate Permitted Assignments are hereinafter referred to as “Permitted
Assignments.” As used in this Lease, (A) “Minimum Net Worth Amount” shall mean
$750,000,000 as of the date of this Lease which amount shall be subject to
annual CPI increases on each annual anniversary of the date of this Lease, and
(B) “CPI” shall mean the Consumer Price Index-All Urban Consumers-San Diego, All
Items” compiled by the U.S. Department of Labor, Bureau of Labor Statistics,
(1982-84 = 100) or, if a substantial change is made to such index or it is
ceases to be published, the parties shall select a reasonably acceptable
substitute.
     Notwithstanding anything to the contrary contained herein, a grant by
Tenant of a license or sublease (i) with respect to individual offices within
the Premises on an undemised basis to affiliates of Tenant (“Tenant Affiliate”)
or, (ii) with respect to up to 10% of the Premises to clients or others having a
business relationship with Tenant (each, a “Relationship Party”), shall not
constitute an assignment or subletting requiring Landlord consent under this
Section 22; provided that any such Tenant Affiliate or Relationship Party that
is subject to a sublease (as opposed to a license) with Tenant shall execute and
comply with the terms of Landlord’s form of consent to sublease subject to those
changes proposed by Tenant which are acceptable to Landlord, in Landlord’s
reasonable discretion. Notwithstanding anything to the contrary contained
herein, Tenant shall be fully responsible for the acts of the parties entering
the Premises pursuant to the immediately preceding sentence and Landlord shall
have no liability to or in connection with such parties.
     (c) Additional Conditions. As a condition to any such assignment or
subletting, whether or not Landlord’s consent is required, Landlord may require:
     (i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and
     (ii) A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 29
portion(s) of the such documents containing information of a proprietary nature
which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.
     (d) No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease (excluding however, any Rent payable under this Section) and (i) any
changes, alterations and improvements to the Premises in connection with such
sublease or assignment, (ii) any space planning, architectural or design fees or
other expenses incurred in marketing such space or in connection with such
sublease or assignment, (iii) any improvement allowance, rent abatement or other
monetary concessions provided by Tenant to the assignee or sublessee, (iv) any
brokerage commissions incurred by Tenant in connection with such sublease or
assignment, (v) any attorneys’ fees incurred by Tenant in connection with such
sublease or assignment, (vi) any lease takeover costs incurred by Tenant in
connection with such sublease or assignment, and (vii) any costs of advertising
the space which is the subject of such sublease or assignment (“Excess Rent”),
then Tenant shall be bound and obligated to pay Landlord as Additional Rent
hereunder 50% of such Excess Rent (after first deducting the costs described in
clauses (i) through (vii) above) within 10 days following receipt thereof by
Tenant. If Tenant shall sublet the Premises or any part thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and Landlord as
assignee and as attorney-in-fact for Tenant, or a receiver for Tenant appointed
on Landlord’s application, may collect such rent and apply it toward Tenant’s
obligations under this Lease; except that, until the occurrence of a Default,
Tenant shall have the right to collect such rent.
     (e) No Waiver. The consent by Landlord to an assignment or subletting shall
not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor shall it release Tenant or any assignee of Tenant from full and
primary liability under the Lease. The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.
     23. Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be reasonably
requested thereon. Any such statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the real property of which
the Premises are a part. Following the original 10 business day period provided
for in this Section 23, Tenant’s failure to deliver such statement within 5
business days after a second written notice from Landlord shall, at the option
of Landlord, constitute a Default under this Lease, and, in any event, shall be
conclusive upon Tenant that the Lease is in full force and effect and without
modification except as may be represented by Landlord in any certificate
prepared by Landlord and delivered to Tenant for execution.
     Upon request by Tenant, Landlord will similarly execute an estoppel
certificate: (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease as so modified is in full force and effect) and the dates to
which the rental and other charges are paid in advanced, if any, (ii)
acknowledging that there are not, to Landlord’s knowledge, any uncured defaults
on the part of Tenant hereunder, or specifying such defaults if any are claimed
and (iii) setting forth such further information with respect to the status of
this Lease as may be reasonably requested thereon.
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 30
     24. Quiet Enjoyment. So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.
     25. Prorations. All prorations required or permitted to be made hereunder
shall be made on the basis of a 360 day year and 30 day months.
     26. Rules and Regulations. Tenant shall, at all times during the Term and
any extension thereof, comply with all commercially reasonable rules and
regulations at any time or from time to time established by Landlord covering
use of the Premises and the Project. The current rules and regulations are
attached hereto as Exhibit E and Landlord shall provide Tenant with written
notice of any updates or amendments thereto. If there is any conflict between
said rules and regulations and other provisions of this Lease, the terms and
provisions of this Lease shall control. Landlord shall not have any liability or
obligation for the breach of any rules or regulations by other tenants in the
Project. Landlord shall not enforce such rules and regulations in a
discriminatory manner by enforcing certain rules and regulations only against
Tenant and not any other tenants, if any, at the Project.
     27. Subordination. This Lease and Tenant’s interest and rights hereunder
are hereby made and shall be subject and subordinate at all times to the lien of
any Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees upon demand to execute, acknowledge and
deliver such commercially reasonable instruments, confirming such subordination,
and such commercially reasonable instruments of attornment as shall be requested
by any such Holder, provided any such instruments contain commercially
reasonable non-disturbance provisions assuring Tenant’s quiet enjoyment of the
Premises as set forth in Section 24 hereof. Notwithstanding the foregoing, any
such Holder may at any time subordinate its Mortgage to this Lease, without
Tenant’s consent, by notice in writing to Tenant, and thereupon this Lease shall
be deemed prior to such Mortgage without regard to their respective dates of
execution, delivery or recording and in that event such Holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such Mortgage and had been
assigned to such Holder. The term “Mortgage” whenever used in this Lease shall
be deemed to include deeds of trust, security assignments and any other
encumbrances, and any reference to the “Holder” of a Mortgage shall be deemed to
include the beneficiary under a deed of trust. As of the date of this Lease,
there is no existing Mortgage encumbering the Project. As a condition precedent
to Tenant’s execution of a written agreement subordinating this Lease to any
future Mortgage, such agreement shall be required to contain commercially
reasonable non-disturbance and attornment provisions and such agreement shall be
executed by the Holder of any such future Mortgage with a lien on the Project
and the same shall provide, among other things, that so long as Tenant is not in
Default of its obligations under this Lease, foreclosure or other enforcement of
such Mortgage shall not terminate this Lease and the successor to Landlord’s
interest in the Project shall recognize this Lease and Tenant’s right to
possession of the Premises. Tenant shall be entitled, at Tenant’s sole cost and
expense, to record any such subordination non-disturbance and attornment
agreement promptly after full execution and delivery of such agreement.
     28. Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 31
proposed (or required by any Governmental Authority) to be taken by Tenant in
order to surrender the Premises (including any Installations permitted by
Landlord to remain in the Premises) at the expiration or earlier termination of
the Term, free from any residual impact from the Tenant HazMat Operations and
otherwise released for unrestricted use and occupancy (the “Surrender Plan”).
Such Surrender Plan shall be accompanied by a current listing of (i) all
Hazardous Materials licenses and permits held by or on behalf of any Tenant
Party with respect to the Premises, and (ii) all Hazardous Materials used,
stored, handled, treated, generated, released or disposed of from the Premises,
and shall be subject to the review and approval of Landlord’s environmental
consultant. In connection with the review and approval of the Surrender Plan,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such additional non-proprietary information concerning Tenant HazMat Operations
as Landlord shall request. On or before such surrender, Tenant shall deliver to
Landlord evidence that the approved Surrender Plan shall have been
satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of the
Lease, free from any residual impact from Tenant HazMat Operations. Tenant shall
reimburse Landlord, as Additional Rent, for the actual out-of pocket expense
incurred by Landlord for Landlord’s environmental consultant to review and
approve the Surrender Plan and to visit the Premises and verify satisfactory
completion of the same, which cost shall not exceed $5,000. Landlord shall have
the unrestricted right to deliver such Surrender Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties.
     If Tenant shall fail to prepare or submit a Surrender Plan approved by
Landlord, or if Tenant shall fail to complete the approved Surrender Plan, or if
such Surrender Plan, whether or not approved by Landlord, shall fail to
adequately address any residual effect of Tenant HazMat Operations in, on or
about the Premises, Landlord shall have the right to take such actions as
Landlord may deem reasonable or appropriate to assure that the Premises and the
Project are surrendered free from any residual impact from Tenant HazMat
Operations, the actual, documented cost of which actions shall be reimbursed by
Tenant as Additional Rent, without regard to the limitation set forth in the
first paragraph of this Section 28.
     Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. Any Tenant’s Property, Alterations and
property not so removed by Tenant as permitted or required herein shall be
deemed abandoned and may be stored, removed, and disposed of by Landlord at
Tenant’s expense, and Tenant waives all claims against Landlord for any damages
resulting from Landlord’s retention and/or disposition of such property. All
obligations of Tenant and Landlord hereunder not fully performed as of the
termination of the Term, including the obligations of Tenant under Section 30
hereof, shall survive the expiration or earlier termination of the Term,
including, without limitation, indemnity obligations, payment obligations with
respect to Rent and obligations concerning the condition and repair of the
Premises.
     29. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND
LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN
LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT,
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED HERETO.
     30. Environmental Requirements.
     (a) Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 32
the obligation stated in the preceding sentence, or if the presence of Hazardous
Materials in the Premises during the Term or any holding over results in
contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the
Project or any adjacent property caused by Tenant or any Tenant Party results in
any contamination of the Premises, the Project or any adjacent property, Tenant
shall promptly take all actions at its sole expense and in accordance with
applicable Environmental Requirements as are necessary to return the Premises,
the Project or any adjacent property to the condition existing prior to the time
of such contamination, provided that Landlord’s approval of such action shall
first be obtained, which approval shall not unreasonably be withheld so long as
such actions would not potentially have any material adverse long-term or
short-term effect on the Premises or the Project. Notwithstanding anything to
the contrary contained in Section 28 or this Section 30, Tenant shall not be
responsible for, and the indemnification and hold harmless obligation set forth
in this paragraph shall not apply to (i) contamination in the Premises which
Tenant can prove existed in the Premises immediately prior to the date Building
1 and Building 2 are delivered to Tenant, (ii) the presence of any Hazardous
Materials in the Premises which Tenant can prove migrated from offsite to the
Project, (iii) contamination caused by Landlord or any Landlord’s employees,
agents and contractors, or (iv) contamination in the Common Areas which Tenant
can prove was caused by any party other than Tenant or any Tenant Party during
any period where any portion of the Project is leased by Landlord to any other
tenant(s), unless in any case, the presence of such Hazardous Materials was
caused, contributed to or exacerbated by Tenant or any Tenant Party.
     (b) Business. Landlord acknowledges that it is not the intent of this
Section 30 to prohibit Tenant from using the Premises for the Permitted Use.
Tenant may operate its business according to prudent industry practices so long
as the use or presence of Hazardous Materials is strictly and properly monitored
according to all then applicable Environmental Requirements. As a material
inducement to Landlord to allow Tenant to use Hazardous Materials in connection
with its business, Tenant agrees to deliver to Landlord prior to the Initial
Commencement Date a list identifying each type of Hazardous Materials to be
brought upon, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Premises and setting forth any and all governmental
approvals or permits required in connection with the presence, use, storage,
handling, treatment, generation, release or disposal of such Hazardous Materials
on or from the Premises (“Hazardous Materials List”). Tenant shall deliver to
Landlord an updated Hazardous Materials List at least once a year and shall also
deliver an updated list before any new Hazardous Material is brought onto, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises. Tenant shall deliver to Landlord true and correct copies of the
following documents (the “Haz Mat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Commencement Date, or if unavailable at that time, concurrent with
the receipt from or submission to a Governmental Authority: permits; approvals;
reports and correspondence; storage and management plans, notice of violations
of
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 33
any Legal Requirements; plans relating to the installation of any storage tanks
to be installed in or under the Project (provided, said installation of tanks
shall only be permitted after Landlord has given Tenant its written consent to
do so, which consent may be withheld in Landlord’s sole and absolute
discretion); all closure plans or any other documents required by any and all
federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 3 months). Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities. It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.
     (c) Tenant Representation and Warranty. Tenant hereby represents and
warrants to Landlord that (i) Tenant has not been required by any prior
landlord, lender or Governmental Authority at any time to take remedial action
in connection with Hazardous Materials contaminating a property which
contamination was permitted by Tenant or resulted from Tenant’s action or use of
the property in question, and (ii) Tenant is not subject to any enforcement
order issued by any Governmental Authority in connection with the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
(including, without limitation, any order related to the failure to make a
required reporting to any Governmental Authority).
     (d) Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use. Tenant shall be required to pay the
cost of such annual test of the Premises if there is a violation of this
Section 30 or if contamination for which Tenant is responsible under this
Section 30 is identified; provided, however, that if Tenant conducts, at
Tenant’s cost, its own tests of the Premises using third party contractors and
test procedures acceptable to Landlord which tests are certified to Landlord,
Landlord shall accept such tests in lieu of the annual tests. In addition, at
any time, and from time to time, prior to the expiration or earlier termination
of the Term, Landlord shall have the right to conduct appropriate tests of the
Premises and the Project to determine if contamination has occurred as a result
of Tenant’s use of the Premises. In connection with such testing, upon the
request of Landlord, Tenant shall deliver to Landlord or its consultant such
non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party. If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all costs to
conduct such tests. If no such contamination is found, Landlord shall pay the
costs of such tests (which shall not constitute an Operating Expense). Landlord
shall provide Tenant with a copy of all third party, non-confidential reports
and tests of the Premises made by or on behalf of Landlord during the Term
without representation or warranty and subject to a confidentiality agreement.
Tenant shall, at its sole cost and expense, promptly and satisfactorily
remediate any environmental conditions identified by such testing and for which
Tenant is responsible under this Lease in accordance with all Environmental
Requirements. Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.
     (e) Intentionally Omitted.
     (f) Underground Tanks. If underground or other storage tanks storing
Hazardous Materials located on the Premises or the Project are used by Tenant or
are hereafter placed on the Premises or the Project by Tenant, Tenant shall
install, use, monitor, operate, maintain, upgrade and manage such storage tanks,
maintain appropriate records, obtain and maintain appropriate insurance,
implement reporting procedures, properly close any underground storage tanks,
and take or cause to be taken all other actions necessary or required under
applicable state and federal Legal Requirements, as such now exists or may
hereafter be adopted or amended in connection with the installation, use,
maintenance, management, operation, upgrading and closure of such storage tanks.
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 34
     (g) Tenant’s Obligations. Tenant’s and Landlord’s obligations under this
Section 30 shall survive the expiration or earlier termination of the Lease.
During any period of time after the expiration or earlier termination of this
Lease required by Tenant or Landlord to complete the removal from the Premises
of any Hazardous Materials (including, without limitation, the release and
termination of any licenses or permits restricting the use of the Premises and
the completion of the approved Surrender Plan), Tenant shall continue to pay the
full Rent during such period in accordance with this Lease for any portion of
the Premises not relet by Landlord in Landlord’s sole discretion, which Rent
shall be prorated daily.
     (h) Definitions. As used herein, the term “Environmental Requirements”
means all applicable present and future statutes, regulations, ordinances,
rules, codes, judgments, orders or other similar enactments of any Governmental
Authority regulating or relating to health, safety, or environmental conditions
on, under, or about the Premises or the Project, or the environment, including
without limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.
     31. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary so long as Landlord has commenced the cure and is
diligently prosecuting the same to completion)). If Landlord fails to cure a
Landlord default after the expiration of all applicable notice and cure periods,
Tenant may, except as otherwise provided for in this Lease and subject to any
limitations contained in this Lease, exercise all of its rights and remedies
provided for in this Lease or at law or in equity for such default. Upon any
default by Landlord, Tenant shall give notice by registered or certified mail to
any Holder of a Mortgage covering the Premises and to any landlord of any lease
of property in or on which the Premises are located and Tenant shall offer such
Holder and/or landlord the same cure rights provided to Landlord for a default
but also time to obtain possession of the Project by power of sale or a judicial
action if such should prove necessary to effect a cure; provided Landlord shall
have furnished to Tenant in writing the names and addresses of all such persons
who are to receive such notices. All obligations of Landlord hereunder shall be
construed as covenants, not conditions. Tenant waives its rights under Legal
Requirements relating to a landlord’s duty to maintain its premises in a
tenantable condition.
     Notwithstanding the foregoing, if Tenant is not maintaining the Project as
contemplated pursuant to the second paragraph of Section 13 hereof and any
claimed Landlord default hereunder materially and adversely affects Tenant’s
ability to conduct its business in the Premises (a “Material Landlord Default”),
Tenant shall, as soon as reasonably possible, give Landlord written notice of
such claim which notice shall specifically state that a Material Landlord
Default exists and telephonic notice to Tenant’s principal contact with
Landlord. Landlord shall then have 2 business days to commence cure of such
claimed Material Landlord Default and shall diligently prosecute such cure to
completion. If such claimed Material Landlord Default is not a default by
Landlord hereunder and/or is not the responsibility of Landlord under this
Lease, Landlord shall be entitled to recover from Tenant, as Additional Rent,
any costs incurred by Landlord in connection with such cure in excess of the
costs, if any, that Landlord would otherwise have been liable to pay hereunder.
If Landlord fails to commence cure of any claimed Material Landlord Default as
provided above, Tenant may, following the delivery of a second written notice to
Landlord (except in the case of an emergency in which case no additional written
notice shall be required but
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 35
Tenant shall use good faith efforts to provide Landlord with verbal notice with
written notice to follow) commence and prosecute such cure to completion
provided that it does not affect any Building Systems directly affecting other
tenants, the structure of any of the Buildings or the Common Areas, and shall be
entitled to recover the costs of such cure (but not any consequential or other
damages) from Landlord by way of reimbursement from Landlord, to the extent of
Landlord’s obligation to cure such claimed Material Landlord Default hereunder.
Landlord shall reimburse Tenant for its reasonable costs and expenses incurred
to cure the claimed Material Landlord Default within 30 days after Landlord’s
receipt of an invoice and evidence of payment of such costs and expenses,
together with reasonable documentation substantiating such costs and expenses
and delivery to Landlord of unconditional lien waivers from all material
suppliers and workmen who supplied materials or performed work associated with
such maintenance and/or repairs (the “Reimbursement Invoice”). Landlord shall
have the right not to reimburse Tenant as provided for in the preceding sentence
and instead dispute Tenant’s entitlement to reimbursement, Tenant’s right to
perform such repairs and/or maintenance and/or or the amount being requested by
Tenant. If Landlord elects, in the exercise of its good faith reasonable
discretion, to dispute any of the foregoing matters, Landlord shall notify
Tenant in writing of the nature of such dispute within 30 days after receipt of
Tenant’s written request for reimbursement. Landlord and Tenant shall meet and
discuss the dispute and if Landlord and Tenant fail to reach a resolution of the
dispute within 15 days after their meeting, the dispute shall be resolved by
arbitration by a single arbitrator with the qualifications and experience
appropriate to resolve the matter and appointed pursuant to and acting in
accordance with the rules of the American Arbitration Association. If the
arbitrator decides in favor of Tenant, then Landlord shall promptly pay the
amount of any award to Tenant. If either party is determined by the arbitrator
to be the prevailing party, then such party shall be entitled to have its
reasonable attorneys’ fees and costs in connection with such arbitration paid by
the other party. If Landlord has not paid to Tenant in full the amount of any
such award plus any attorneys’ fees and costs awarded by the arbitrator within
30 days of the date of the arbitrator’s decision, then Tenant shall have the
right to set off against the next monthly payments of Base Rent the amount of
the award (including any awarded attorneys’ fees and costs).
     All obligations of Landlord under this Lease will be binding upon Landlord
only during the period of its ownership of the Premises and not thereafter. The
term “Landlord” in this Lease shall mean only the owner for the time being of
the Premises. Upon the transfer by such owner of its interest in the Premises
and the assumption (in writing) of such owner’s obligations under this Lease
thereafter accruing, such owner shall thereupon be released and discharged from
all obligations of Landlord thereafter accruing, but such obligations shall be
binding during the Term upon each new owner for the duration of such owner’s
ownership.
     32. Inspection and Access. Landlord and Landlord’s representatives agents
and contractors may enter the Premises during business hours (i) on not less
than 24 hours written notice (which may be by email) for the purpose of
inspecting the Premises and showing the Premises to third parties (including,
without limitation prospective purchasers or tenants) and (ii) on not less than
72 hours advance written notice (except in the case of emergencies in which case
no such notice shall be required and such entry may be at any time) for the
purpose of effecting any such repairs or for any other business purpose.
Notwithstanding the foregoing, Landlord may only show the Premises to
prospective tenants for the Premises during the last 18 months of the Term.
Landlord may erect a suitable sign at the Project stating the Premises (or
portions thereof) may be available for lease but in no event may Landlord erect
such sign sooner than 18 months before the expiration of the Term for any
portion of the Premises. If Landlord desires to lease space at the Project
(other than the Premises), Landlord may erect a suitable sign at the Project
stating that space is or may be available for lease. Landlord may erect a
suitable sign at the Project stating the Project is available for sale. Tenant
shall at all times, except in the case of emergencies, have the right to escort
Landlord or its agents, representatives, contractors or guests while the same
are in the Premises, provided such escort does not materially and adversely
affect Landlord’s access rights hereunder. Notwithstanding anything to the
contrary set forth in this Lease, Tenant may designate by prior written notice
to Landlord certain limited areas of the Premises as “Secured Areas” should
Tenant require such areas for the purpose of securing certain valuable property
or confidential information. Landlord may not enter such Secured Areas except in
the case of emergency or in the event
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 36
of a Landlord inspection, in which case Landlord shall provide Tenant with
10 days’ prior written notice of the specific date and time of such Landlord
inspection.
     33. Security. Tenant acknowledges and agrees that security devices and
services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises. So long as Tenant is the sole
tenant of the Project, Tenant shall be permitted with Landlord’s prior approval,
which shall not be unreasonably withheld, to install security fencing and gates
(including a 24 hour guard), all as reasonably approved by Landlord, at Tenant’s
sole cost and expense; provided, however, that Landlord and the Landlord Parties
shall at all times have continuous and unfettered access to the Common Areas.
Upon Landlord’s written request at the point where Tenant will no longer be the
only tenant at the Project, Tenant shall be responsible, at Tenant’s sole cost
and expense, for removing such security fencing and gates and restoring the
Project to its condition prior the installation of such security fencing and
gates. Tenant shall be solely responsible for the personal safety of Tenant’s
officers, employees, agents, contractors, guests and invitees while any such
person is in, on or about the Premises and/or the Project. Tenant shall at
Tenant’s cost obtain insurance coverage to the extent Tenant desires protection
against such criminal acts. Tenant shall have the use during the Term of the
existing Access Control and Alarm Monitoring System and Closed Circuit
Television Surveillance Systems (collectively, the “Security Systems”) at no
additional rental cost to Tenant; provided, however, that Tenant shall be
responsible for all maintenance, repairs and replacements to the Security
Systems during the Term. Notwithstanding the foregoing, if at any time during
the Term any portion of Building 1 and/or Building 2 is leased to any third
party(ies), Tenant agrees to cooperate with Landlord and/or adjust its usage of
the Security Systems to reasonably address any privacy, confidentiality,
security, legal or other reasonable concerns of such third party(ies).
     34. Force Majeure. Except for the payment of Rent, neither Landlord nor
Tenant shall be held responsible or liable for delays in the performance of its
obligations hereunder when caused by, related to, or arising out of acts of God,
strikes, lockouts, or other labor disputes, embargoes, quarantines, weather,
national, regional, or local disasters, calamities, or catastrophes, inability
to obtain labor or materials (or reasonable substitutes therefor) at reasonable
costs or failure of, or inability to obtain, utilities necessary for
performance, governmental restrictions, orders, limitations, regulations, or
controls, national emergencies, inability to obtain permits or approvals,
including, without limitation, city and public utility approvals beyond the time
periods that generally prevail for obtaining such permits and approvals,
revocation of permits, enemy or hostile governmental action, terrorism,
insurrection, riots, civil disturbance or commotion, fire or other casualty, and
other causes or events beyond their reasonable control (“Force Majeure”).
     35. Brokers. Landlord and Tenant each represents and warrants that it has
not dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Cushman & Wakefield of San Diego, Inc. Landlord and
Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker, other than the broker, if any named in this
Section 35, claiming a commission or other form of compensation by virtue of
having dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction. Landlord shall be responsible for the commission payable to Cushman
& Wakefield of San Diego, Inc., arising out of the execution of this Lease in
accordance with the terms of a separate written agreement between Cushman &
Wakefield of San Diego, Inc., and Landlord. Landlord and Tenant both acknowledge
that Cushman & Wakefield of San Diego, Inc., is acting in a dual agency capacity
under this Lease. Landlord and Tenant acknowledge and agree with the disclosure
and consent to the agency relationship specified.
     36. Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 37
CONTRARY: (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) ANY LIABILITY OF LANDLORD HEREUNDER
SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY
PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN
RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH
LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST
LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY
OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE
FOR INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.
NOTWITHSTANDING ANYTHING SET FORTH HEREIN, IN NO EVENT SHALL ANY PERSONAL
LIABILITY BE ASSERTED BY LANDLORD AGAINST ANY OF TENANT’S OFFICERS, DIRECTORS OR
EMPLOYEES NOR SHALL ANY OF SUCH PARTIES BE PERSONALLY LIABLE FOR INJURY TO
LANDLORD’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.
     37. Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in effect to such illegal, invalid or unenforceable clause or
provision as shall be legal, valid and enforceable.
     38. Signs; Exterior Appearance. If Landlord leases space at the Project to
any other tenants, Tenant shall not, without the prior written consent of
Landlord, which may be granted or withheld in Landlord’s reasonable discretion:
(i) attach any awnings, exterior lights, decorations, balloons, flags, pennants,
banners, painting or other projection to any outside wall of the Project,
(ii) use any curtains, blinds, shades or screens other than Landlord’s standard
window coverings, (iii) coat or otherwise sunscreen the interior or exterior of
any windows, (iv) place any bottles, parcels, or other articles on the window
sills, (v) place any equipment, furniture or other items of personal property on
any exterior balcony, or (vi) paint, affix or exhibit on any part of the
Premises or the Project any signs, notices, window or door lettering, placards,
decorations, or advertising media of any type which can be viewed from the
exterior of the Premises. Interior signs on doors and the directory tablet
within the Premises shall be inscribed, painted or affixed for Tenant by
Landlord at the sole cost and expense of Tenant. The directory tablet shall be
provided exclusively for the display of the name and location of tenants.
     Tenant may install, at Tenant’s sole cost and expense, all legally
permitted signage bearing Tenant’s name and logo desired by Tenant at the
Buildings including, but not limited to, (i) exclusive signage on multiple
locations on the Buildings including building top, façade and eyebrow signs, all
as may be desired by Tenant and reasonably acceptable to Landlord (“Building
Signs”), (ii) any existing monument signs at the main entrance to each of the
Buildings (“Building Monument Signs”), and (iii) any existing monument signs at
the Project entrances at Nobel Drive and Judicial Drive (“Project Monument
Signs”). Tenant acknowledges and agrees that Tenant’s Building Signs, Building
Monuments Signs and Project Monument Signs, without limitation, the size, color,
type and locations, shall be subject to Landlord’s prior written approval, which
shall not be unreasonably withheld, conditioned or delayed and shall be
consistent with Landlord’s signage program at the Project and applicable Legal
Requirements. Tenant shall at all times have the most prominent location on the
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 38
Building Monument Signs and Project Monument Signs. Tenant shall be responsible,
at Tenant’s sole cost and expense, for the maintenance of Tenant’s signage on
Tenant’s Building Signs, Building Monument Signs and Project Monument Signs, for
the removal of Tenant’s Building Signs and Tenant’s signage on the Building
Monument Signs and Project Monument Signs at the expiration or earlier
termination of this Lease and for the repair all damage (excluding discoloration
of the building facades caused by any Building Signs) resulting from such
removal. Tenant’s signage rights on the Project Monument Signs shall become
non-exclusive if, at any time during the Term, space in any building at the
Project is leased to any third party(ies).
     39. Right to Expand.
     (a) Expansion in the Project. Tenant shall have the right, but not the
obligation, on or before January 1, 2015 (“Expansion Right Expiration Date”) to
expand the Premises (the “Expansion Rights”) to include the to be constructed
buildings (including any related subterranean parking) contemplated on the
project site plan attached hereto as Exhibit H (“Project Site Plan”) as (i)
Building 4, which Landlord currently contemplates will contain 1 floor and a
total of approximately 30,000 rentable square feet of warehouse space (“Building
4”), (ii) Building 5, which Landlord currently contemplates will contain 4
floors and a total of approximately 133,685 rentable square feet of laboratory
and/or office space (“Building 5”), and (iii) Building 6, which Landlord
currently contemplates will contain 4 floors and a total of approximately
133,686 rentable square feet of laboratory and/or office space (“Building 6”),
all upon the terms and conditions in this Section 39; provided, however, that
all of the Expansion Requirements (as defined below) are met each time Tenant
exercises an Expansion Right. Building 4, Building 5 and Building 6 shall each
be individually referred to herein as an “Expansion Building” and collectively
as the “Expansion Buildings”. Upon Tenant’s written request from time to time
during the Term (but in no event more than twice during any calendar year),
Landlord shall provide to Tenant updated information regarding the status of
entitlements for the Project, including, but not limited to, material
correspondence between Landlord and any governmental authority regarding such
entitlements.
     As used in this Lease, “Expansion Requirements” shall mean that all of the
following requirements are satisfied: (i) Tenant is not in material Default
under any provision of the Lease; (ii) Tenant has a credit rating of “BBB-” or
better from Standard & Poor’s Corporation, or “Baa3” or better from Moody’s
Investors Service, Inc. (or in each case any successor thereof), or, in the
event that Tenant does not have a credit rating at that time, Tenant has a net
worth (as determined in accordance with GAAP) that is not less than the Minimum
Net Worth Amount; and (iii) Illumina, Inc., a Delaware corporation, or any
entity leasing or subleasing the Premises pursuant to a Permitted Assignment, is
the tenant occupying and operating out of at least 70% of the Premises under
this Lease.
     Subject to the terms and conditions of this Section 39, if Tenant elects to
exercise an Expansion Right with respect to any or all of the Expansion
Buildings, Tenant shall, on or before the Expansion Right Expiration Date,
deliver written notice to Landlord of its election to exercise such Expansion
Right (each, an “Expansion Notice”), which Expansion Notice shall identify which
Expansion Building or Expansion Buildings with respect to which Tenant is
exercising its Expansion Right (“Identified Expansion Building”) along with a
deposit in the amount of $100,000 multiplied by the number of Identified
Expansion Buildings identified in the Expansion Notice for use by Landlord for
the initial costs actually incurred by Landlord in connection with the initial
design and pricing (collectively, Initial Costs”) for each Identified Expansion
Building (“Expansion Deposit”). Landlord agrees to contribute up to $100,000 for
the Initial Costs associated with each Identified Expansion Building following
the exhaustion of the Tenant’s applicable Expansion Deposit for such Identified
Expansion Building (evidence of which exhaustion/contribution shall be provided
to Tenant upon Tenant’s written request from time to time in the form of a
detailed line item statement).
     Notwithstanding anything to the contrary contained herein, Tenant
acknowledges and agrees that (i) Landlord shall have no obligation to commence
the design and/or construction of any Expansion Building prior to Tenant
delivering an Expansion Notice and an Expansion Deposit with respect to such
Expansion Building to Landlord, (ii) if Tenant does not exercise its Expansion
Right with respect to
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 39
Building 4 prior to January 1, 2015, Tenant shall have no further right to
deliver an Expansion Notice for Building 4 and the rentable square footage
allocable to Building 4 shall be added, at Landlord’s option, to Building 5
and/or Building 6 (and, if Tenants elects to extend the Expansion Right
Expiration Date as provided for below, Tenant shall nonetheless be required to
pay Land Rent (as defined below) with respect to the square footage that was
contemplated for Building 4), (iii) in no event shall Tenant have the right to
exercise an Expansion Right with respect to Building 6 if Tenant has not
previously or concurrently therewith exercised an Expansion Right with respect
to Building 5 and Landlord shall have the right, in Landlord’s sole and absolute
discretion, to elect not to construct Building 6 for Tenant if Tenant elects as
provided for in this Lease to rescind its Expansion Notice with respect to
Building 5, (iv) in no event shall Tenant have the right under any circumstances
to exercise an Expansion Right with respect to less than all of the rentable
square footage of any Expansion Building, (v) the Project Site Plan including,
without limitation, the number of floors, rentable square footages,
configuration and locations of the Expansion Buildings within the Project are
not guaranteed and are subject to change by Landlord in the exercise of
Landlord’s reasonable discretion; provided, however, that so long as all of
Tenant’s Expansion Rights remain in full force and effect under this Section 39,
any such changes made by Landlord shall not materially and adversely impact:
(A) the use of Building 5 and/or Building 6 for the Permitted Use, (B) Tenant’s
ability to access the Premises, (C) Tenant’s parking rights under Section 10, or
(D) the total square footage available to Tenant for expansion of the Premises
pursuant to this Section 39(a), and (vi) Landlord’s obligation to develop each
Expansion Building on receipt of the applicable Expansion Notice is expressly
conditioned upon and subject to, and with Landlord having no liability for the
failure of any of such conditions (except as otherwise expressly provided
herein), Landlord’s ability to obtain on, terms and conditions reasonably
acceptable to Landlord, all governmental approvals necessary to permit the
design and construction of the applicable Expansion Building, the reasonable
availability of materials and labor and all other conditions outside of
Landlord’s reasonable control. If Tenant exercises its Expansion Rights
hereunder with respect to any Expansion Building and does not exercise any of
its rescission rights under Section 39(c) with respect thereto, Landlord agrees
to use reasonable and diligent efforts to pursue and obtain as contemplated
under this Lease and the applicable work letter the necessary governmental
approvals to permit the design and construction of the applicable Expansion
Building.
     (b) Extension of Expansion Right Expiration Date. Tenant shall have the
right to extend the Expansion Right Expiration Date by delivering written notice
(“Election Notice”) of such election to Landlord no later than June 30, 2014, in
which case, commencing on January 1, 2015 (“Land Rent Commencement Date”), and
continuing thereafter on the first day of each month until the Outside Expansion
Right Expiration Date (as defined below), Tenant shall be required to pay rent
to Landlord (“Land Rent”) in an amount which results in Landlord receiving in
equal monthly installments a 7.5% per annum return on the amount of the then
Buildable Entitlements (as defined below) at the Project multiplied by $50 for
each square foot of such Buildable Entitlements. The Land Rent shall be
increased on every other anniversary of the Land Rent Commencement Date by the
Bi-Annual Rent Adjustment Percentage. For example, if Tenant elects to extend
the Expansion Right Expiration Date as provided for in this Section 39(b) and
Tenant has not commenced paying Base Rent on any Expansion Building, the Land
Rent due on January 1, 2015, shall be $92,928.44 per month ((calculated as
follows: 297,371 X $50.00 per square foot X 7.5%) divided by 12).
Notwithstanding anything to the contrary contained herein, if, commencing on
January 1, 2015 and continuing for each month of the Term, Tenant pays the Land
Rent due under this Lease and Tenant timely exercises any express right which
Tenant has under Section 39(e)(E) to terminate this Lease with respect to the
Expansion Building then being constructed, Landlord shall refund to Tenant the
allocable portion of the Land Rent paid by Tenant with respect to such Expansion
Building between the date that Tenant exercised the Expansion Right for such
Expansion Building and the date Tenant elects to terminate the Lease pursuant to
Section 39(e)(E) with respect to such Expansion Building. In no event, however,
shall Tenant be entitled to any refund of any Land Rent if Tenant’s termination
right under Section 39(e)(E) is caused in whole or in part by any revocation of
any entitlements existing as of the date hereof. If Landlord receives written
notice from any Governmental Authority revoking any entitlements existing as of
the date hereof, Landlord shall provide Tenant with a copy of such notice and
the Land Rent shall be adjusted accordingly on a going forward basis.
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 40
     If Tenant does not provide Landlord with an Election Notice by June 30,
2014, then Landlord shall provide Tenant with a written notice stating in bold
and all caps 12 point font that Tenant’s failure to respond in writing to
Landlord within 10 business days after Tenant’s receipt of Landlord’s notice and
affirmatively electing in such response to extend the Expansion Right Expiration
Date shall be deemed Tenant’s election to waive Tenant’s right to extend the
Expansion Right Expiration Date. If in Tenant’s response notice, Tenant elects
to extend the Expansion Right Expiration Date, Tenant shall be required to
commence paying Land Rent as provided for in this Lease commencing on January 1,
2015.
     As used in this Lease, (i) “Outside Expansion Right Expiration Date” shall
mean the earlier of (a) the date which is 6 months after the date Tenant
provides Landlord with written notice of its election to terminate all of its
unexercised Expansion Rights under this Section 39, and (b) October 31, 2031;
and (ii) “Building Entitlements” shall mean all 297,371 rentable square feet of
space contemplated for the Expansion Buildings minus the rentable square footage
of the Expansion Building(s) for which Tenant is paying Base Rent.
     For the avoidance of doubt, (x) following the Expansion Right Expiration
Date or, if applicable the Outside Expansion Right Expiration Date, or (y) if
Tenant is not paying the Land Rent which Tenant is required to pay to Landlord
under this Lease, Landlord shall have the right to develop any new building(s)
at the Project and lease all or any portion of such new building(s) to any third
party(ies) (except as provided in Sections 39(f) and 44(r)) upon any terms and
conditions acceptable to Landlord.
     (c) Rescission Rights.
     (i) Initial Rescission Right. Following receipt of each Expansion Notice,
Landlord shall deliver to Tenant a detailed written line item estimate on the
part of Landlord of the Project Costs (as defined below) for the Identified
Expansion Building (“Initial Project Cost Estimate”) along with a corresponding
estimate of the initial monthly Base Rent which would be due for the applicable
Identified Expansion Building (“Initial Base Rent Estimate”). Tenant shall have
the right (“Initial Rescission Right”) to rescind the applicable Expansion
Notice by delivery to Landlord of a written rescission notice (“Initial
Rescission Notice”) on or before the date that is 15 business days after
Landlord’s delivery to Tenant of the Initial Project Cost Estimate and Initial
Base Rent Estimate for the Identified Expansion Building if (and only if) the
Initial Base Rent Estimate for the Identified Expansion Building for the first
year of the Base Term for such Identified Expansion Building exceeds $3.00 per
rentable square foot per month (“Cap Amount”). The Cap Amount provided for in
the preceding sentence applies if the first year of the Base Term for the
Identified Expansion Building is reasonably estimated by Landlord to commence
within 24 months after the Initial Commencement Date, and the Cap Amount shall
thereafter be increased by the Bi-Annual Rent Adjustment Percentage on every
other anniversary of the Initial Commencement Date. The Initial Rescission Right
shall only apply, depending on when the Base Term for the Identified Expansion
Building is reasonably estimated by Landlord to commence, if the Initial Base
Rent Estimate exceeds the Cap Amount (as adjusted). If Tenant fails to timely
deliver the Initial Rescission Notice to Landlord, Tenant shall be deemed to
have waived its Initial Rescission Right. If Tenant delivers the Initial
Rescission Notice to Landlord pursuant to this paragraph (and Tenant does not
continue to pay Land Rent as provided for in this Lease), Tenant’s Expansion
Right with respect to the Identified Expansion Building shall terminate and be
of no further force or effect, in which case Tenant shall have no further rights
under Section 39 with respect to such Identified Expansion Building, and
Landlord shall have the right to develop any new building(s) at the Project and
lease all or any portion of such new building(s) to any third party(ies) (except
as provided in Sections 39(f) and 44(r)) upon any terms and conditions
acceptable to Landlord unless Tenant continues to pay the Land Rent as provided
for in Section 39(b) in which case Landlord shall not have the right to develop
any new building(s) until the Outside Expansion Right Expiration Date.
     (ii) Final Rescission Right. Following Tenant’s waiver of its Initial
Rescission Right and the development by Landlord of preliminary plans for such
Identified Expansion Building,
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 41
Landlord shall prepare a RFP for 3 general contractors reasonably acceptable to
Landlord and Tenant who will each be requested to respond with their fee and
general conditions based on the Expansion Building Preliminary Plans. Landlord
and Tenant shall use reasonable efforts to agree upon one of the bids
(“Contractor’s Initial Bid”) for the purposes of developing a revised estimate
of the Project Costs. Based on the Contractor’s Initial Bid, Landlord shall
deliver to Tenant a revised written estimate on the part of Landlord of the
Project Costs for the Identified Expansion Building (“Revised Project Cost
Estimate”). Tenant shall have a final right (“Final Rescission Right”) to
rescind the applicable Expansion Notice by delivery to Landlord of a written
rescission notice (“Final Rescission Notice”) on or before (i) the date that is
15 business days after Landlord’s delivery to Tenant of the Revised Project Cost
Estimate for the Identified Expansion Building if (and only if) the Revised
Project Cost Estimate exceeds the Initial Project Cost Estimate by more than
20%, or (ii) the date that is 5 business days after Landlord selection of such
Contractor’s Initial Bid for the purposes of developing the Revised Project Cost
Estimate if Tenant was unwilling to agree to use the Contractor’s Initial Bid
selected by Landlord for the purposes of developing a revised estimate of the
Project Costs. If Tenant fails to timely deliver the Final Rescission Notice to
Landlord, Tenant shall be deemed to have waived its Final Rescission Right. If
Tenant delivers the Final Rescission Notice to Landlord pursuant to this
paragraph (and Tenant does not continue to pay Land Rent as provided for in this
Lease), Tenant’s Expansion Right with respect to the Identified Expansion
Building shall terminate and be of no further force or effect, in which case
Tenant shall have no further rights under Section 39 with respect to such
Identified Expansion Building, and Landlord shall have the right to develop any
new building(s) at the Project and lease all or any portion of such new
building(s) to any third party(ies) (except as provided in Sections 39(f) and
44(r)) upon any terms and conditions acceptable to Landlord unless Tenant
continues to pay the Land Rent as provided for in Section 39(b) in which case
Landlord shall not have the right to develop any new building(s) until the
Outside Expansion Right Expiration Date.
     (iii) Effect of Multiple Rescissions. Notwithstanding anything to the
contrary contained in this Lease, if Tenant’s exercises a second Initial
Rescission Right and/or a second Final Rescission Right under this Lease, Tenant
shall be solely responsible (without any contribution from Landlord) for all
Initial Costs and other related costs incurred by Landlord in connection with
all future exercises by Tenant of any of its Expansion Rights.
     (iv) Acknowledgement. If Tenant elects to exercise either its Initial
Rescission Right or its Final Rescission Right with respect to any Identified
Expansion Building, Landlord shall return to Tenant any unused portion, if any,
of the Expansion Deposit delivered by Tenant to Landlord with respect to such
Identified Expansion Building. Tenant acknowledges and agrees that the Initial
Project Cost Estimates and the Revised Project Cost Estimate provided by
Landlord and the Contractor’s Initial Bid delivered pursuant to the provisions
of Section 39(c)(i)and (ii) are merely estimates and are not a guaranty of
actual Project Costs and/or the amount of Base Rent which will be payable for
any Identified Expansion Building and Landlord shall have no liability to Tenant
in connection therewith nor shall Tenant have any additional rescission rights
beyond those expressly provided for in Section 39(c)(i) and (ii).
     (d) Lease Terms for Expansion Building(s). Tenant acknowledges and agrees
that if Tenant leases any Expansion Building(s) pursuant to this Section 39, all
of the terms and conditions of this Lease shall apply to the leasing of such
Expansion Building, except that: (i) the definitions on page 1 of this Lease
shall be amended as necessary to document and reflect the addition of the
applicable Expansion Building to the Project; (ii) Tenant shall be required to
pay annual Base Rent in equal monthly installments for the first 12 months
following the Expansion Building Rent Commencement Date (as defined below) for
the applicable Expansion Building at a rate which provides Landlord with an
annual return on all Project Costs for such Expansion Building which is the
greater of (A) 300 basis points above the 10-year U.S. Treasury yield as of the
date that Landlord receives the applicable Expansion Notice, and (B) 8.5%, and
such return shall be subject to increases as provided for in Section 4 hereof by
the Bi-Annual Rent Adjustment Percentage on every other anniversary of the
applicable Expansion Building
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 42
Rent Commencement Date; (iii) the Base Term of the Lease with respect to the
applicable Expansion Building shall expire on the same day as the Base Term with
respect to the original Premises; provided, however, that each time Tenant
exercises its Expansion Right with respect to any Expansion Building during the
last 120 months of the Base Term, the Base Term for the entire Premises shall be
extended each time to the date that is 120 months after the Expansion Building
Rent Commencement Date for the applicable Expansion Building; (iv) Landlord
shall be responsible for the construction of tenant improvements in each
Expansion Building desired by Tenant which improvements shall be of a fixed and
permanent nature approved by Landlord (“Expansion Building Tenant Improvements”)
and shall be required to satisfy the requirements set forth on Exhibit K, and
the parties shall enter into a work letter for the Expansion Building and
Expansion Building Tenant Improvements reasonably acceptable to both parties and
based substantially on the form of work letter attached hereto as Exhibit J
(each, an “Expansion Building Work Letter”) with Tenant receiving no tenant
improvement allowance from Landlord for Building 4 and a tenant improvement
allowance from Landlord in the amount of $60 per rentable square foot of the
applicable Expansion Building in the case of Building 5 and Building 6 ($7.50
per rentable square foot of which may be used for Tenant’s cabling and Tenant’s
furniture, fixtures and equipment within the applicable Expansion Building)
which shall be disbursed as provided for in the applicable Expansion Building
Work Letter; and (v) the “Expansion Building Rent Commencement Date” shall be
the date that is 60 days after the Substantial Completion of the Building Shell
and the Substantial TI Completion of the Expansion Building Tenant Improvements
(all as defined in the Expansion Building Work Letter), and Tenant shall
commence paying Base Rent and Operating Expenses for the Expansion Building on
such date.
     As used in this Lease, “Project Costs” shall mean the sum of all of the
actual, documented costs incurred by Landlord through Project Close-Out in
connection with the acquisition, design and construction of the applicable
Expansion Building, the Parking Structure and all related improvements
including, without limitation: (i) the value of the land on which the applicable
Expansion Building is being constructed (which for purposes hereof the parties
agree is equal to $50.00 per rentable square foot of the applicable Expansion
Building as of the Initial Commencement Date and such amount is subject to
increases of 6% on every other anniversary of the Initial Commencement Date;
(ii) architectural, engineering, construction and development cost and fees;
(iii) other soft and legal costs; (iv) a development fee to Landlord equal to 3%
of the hard Project Costs; (v) Landlord’s carry costs related to the applicable
Expansion Building from the initiation of construction of such Expansion
Building until the applicable Expansion Building Rent Commencement Date;
(vi) the $60 per rentable square foot tenant improvement allowance granted by
Landlord for the applicable Expansion Building Tenant Improvements (except for
Building 4 for which there shall be no tenant improvement allowance) plus
Landlord’s carry costs related to the applicable Expansion Building Tenant
Improvements from the initiation of construction of the applicable Expansion
Building Tenant Improvements until the applicable Expansion Building Rent
Commencement Date; (vii) infrastructure costs, assessments, impact fees, site
preparation costs, testing, labor and materials to construct the applicable
Expansion Building and the Parking Structure and related infrastructure and
improvements, permit fees, costs associated with obtaining the PID Permit
amendment and necessary entitlement or re-entitlements, if necessary, and any
other governmental fees, sales taxes and fees payable to contractors, project
landscaping, water, gas and electrical fees and related miscellaneous costs, and
builder’s risk insurance and other insurance related costs, (viii) leasing
commissions, if any, payable to a broker solely in its capacity as the broker
representing Tenant in connection with the applicable Expansion Right and,
unless Tenant has notified Landlord in writing otherwise, such broker shall be
Cushman & Wakefield of San Diego, Inc., but only if Steve Rosetta is the broker
at Cushman & Wakefield of San Diego, Inc., representing Tenant in connection
with the applicable Expansion Right and further provided however, that Landlord
and tenant’s broker (whether Cushman & Wakefield of San Diego, Inc., or any
other brokerage company) shall have entered into a commission agreement with
respect to such commission which agreement is in form and content acceptable to
Landlord and such broker, each in their respective sole and absolute discretion,
(ix) Landlord’s carry costs related to the Parking Structure from the initiation
of construction of such Parking Structure until the Project Close-Out;
(x) Landlord’s contribution towards the Initial Costs for such Expansion
Building, and (xi) Landlord’s reasonable financing costs (or reasonable imputed
market rate financing costs) with respect to all of the foregoing. Landlord
shall not incur any Project Costs not contemplated by this Lease
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 43
and/or any applicable work letter without Tenant’s prior written approval.
Tenant shall have the right to audit Project Costs within 180 days after the
Project Close-Out and if Tenant discovers errors and Landlord and Tenant are
unable to resolve such dispute within 30 days after the expiration of such
180 day period, it shall be resolved by arbitration by a single arbitrator with
the qualifications and experience appropriate to resolve the matter and
appointed pursuant to and acting in accordance with the rules of the American
Arbitration Association.
     As used herein, “Parking Structure” shall mean, all as elected by Landlord
in it sole discretion, one or more parking structures each of which may be
constructed in one or more phases with the same or different numbers of tiers in
each phase; provided, however that the first parking structure shall be
constructed in generally the location depicted on the Project Site Plan.
Landlord shall not however require the construction in connection with any
Expansion Building of more parking spaces than is required under applicable
Legal Requirements to satisfy the PID Permit for the then Premises and the
additional rentable square footage of such Expansion Building. Each Parking
Structure shall generally comply with the requirements set forth on Exhibit O
attached hereto. Landlord shall use reasonable efforts to notify Tenant of its
elections with respect to the applicable Parking Structure(s) within a
reasonable time after Tenant exercises its Expansion Right for an Expansion
Building. If Landlord elects to construct any Parking Structure(s) in phases,
all of the Project Costs incurred in connection with each such phase of the
applicable Parking Structure(s) shall be attributable to the applicable
Expansion Building being constructed by Landlord. For example, if Landlord
elects in connection with Tenant’s exercise of the Expansion Right for Building
5 to construct a Parking Structure with only 2 tiers, all of the Project Costs
in connection with such Parking Structure shall be included in the definition of
Project Costs for Building 5 and used to calculate Base Rent for Building 5,
and, if Tenant thereafter elects to exercise its Expansion Right for Building 6,
and Landlord elects to construct additional tiers and/or a new Parking Structure
at that time, all of the Project Costs in connection with such additional tiers
and/or new Parking Structure shall be included in the definition of Project
Costs for Building 6 and used to calculate Base Rent for Building 6.
Notwithstanding anything to the contrary contained herein, if Tenant properly
exercises its rescission rights as provided for in this Lease, any elections
made by Landlord pursuant to this paragraph shall not be binding on Landlord if
Landlord so elects and Landlord shall be free to make new elections if Tenant
thereafter exercises any of its Expansion Rights.
     As used in this Lease, “Project Close-Out” shall mean the first date
following the final completion of the applicable Expansion Building by Landlord
that (i) all contractors, subcontractors, suppliers, architects and others who
supplied labor or materials have been paid in full and all liens are released;
(ii) the architect or general contractor for the applicable Expansion Building
have issued any certificate(s) of completion as may be required by Landlord;
(iii) all punch list items have been completed; and (iv) the contractors and
architect have provided all close out documentation required by Landlord;
provided, however, that in no event shall such date be deemed to occur until the
applicable Expansion Building Rent Commencement Date.
     (e) Construction of Expansion Buildings. In addition to the foregoing, the
following provisions shall apply with respect to the design and construction of
each Expansion Building:
     (A) Building Shell. Notwithstanding anything to the contrary contained in
this Section 39, Landlord’s construction obligation with respect to the each
Expansion Building shall be limited to an obligation to construct, subject to
the other provisions of this Section 39, and to deliver to Tenant the Expansion
Building upon Substantial Completion of the Building Shell and upon Substantial
TI Completion of the Expansion Building Tenant Improvements (except for Building
4 for which there shall be no Expansion Building Tenant Improvements). As used
in this Lease, “Building Shell” shall mean a warm shell containing the warm
shell requirements set forth in the Expansion Building Requirements attached
hereto as Exhibit I except in the case of Building 4 in which case the
requirements shall be as set forth on Exhibit N. As used in this Lease,
“Building Shell/TI Delivery Date” shall mean the date that Tenant is notified in
writing that the Building Shell has been Substantially Completed.
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 44
     (B) Architects and Contractors. After the selection of the general
contractor as provided for in the Expansion Building Work Letter, Landlord shall
enter into a guaranteed maximum price contract with the selected general
contractor.
     (C) Plans. Tenant acknowledges that certain plans and other information
that may be made available to Tenant pursuant to the provisions of this
Section 39 and any Expansion Building Work Letter constitute information that
Landlord considers confidential and, upon request from Landlord, Tenant and
Landlord shall execute a confidentiality and non-disclosure agreement reasonably
acceptable to each party with respect to such confidential information.
     (D) Budget. The cost information related to the design and construction of
each Expansion Building shall be shared with Tenant on a so called “open book
basis”. Tenant shall have the right to approve (which approval shall not be
unreasonably withheld, conditioned or delayed) any material changes to the final
budget prior to Landlord entering into the guaranteed maximum price contract
with the general contractor for the Building Shell. Notwithstanding anything to
the contrary contained herein or in the Expansion Building Work Letter, Landlord
shall have the right to include a contingency of up to 10% in the budget and in
the guaranteed maximum price contract with the general contractor. In addition,
the budget for each Expansion Building shall also include a payment for the
development fee provided for as part of the Project Costs. Landlord shall not be
entitled to any reimbursement of any fees, overhead, travel, salaries or costs
of Landlord’s personnel in connection with the construction of the Expansion
Building unless they are defined as direct Project Cost.
     (E) Schedule. Landlord’s proposed construction schedule shall be included
as part of the Expansion Building Work Letter. Landlord shall use reasonable
efforts to cause the Building Shell to be Substantially Completed within
24 months after the building permit for the shell and core construction of the
applicable Shell Building has been issued by the applicable Governmental
Authority). If the Building Shell/TI Delivery Date has not occurred within such
24 month period, Tenant shall have no right to terminate this Lease with respect
to the Expansion Building nor shall Landlord have any liability to Tenant for
any loss or damage resulting therefrom except that Tenant shall be entitled to
occupy such Expansion Building following the Expansion Building Rent
Commencement Date without the obligation to pay Base Rent 1 day for each day
following the expiration of such 24 month period until the Building Shell/TI
Delivery Date. If the Building Shell/TI Delivery Date has not occurred within
30 months after the building permit for the shell and core construction of the
applicable Shell Building has been issued by the applicable Governmental
Authority, Tenant shall have the right to elect to either (i) continue to
receive the Base Rent abatement provided for in the preceding sentence, or
(ii) terminate this Lease only with respect to the applicable Expansion Building
by written notice to Landlord, in which case, except as provided for in the last
sentence of the first paragraph of Section 39(b), Landlord shall not have any
further duties or obligations to Tenant under this Lease with respect to the
applicable Expansion Building and Tenant shall have no further expansion rights
with respect to such Expansion Building and Landlord shall be free to lease it
to any third party(ies) on any terms and conditions acceptable to Landlord. If
Tenant does not elect to terminate this Lease with respect to the applicable
Expansion Building pursuant to subsection (ii) of the immediately preceding
sentence within 10 business days after the expiration of such 30 month period,
such right to terminate this Lease with respect to applicable Expansion Building
shall be waived, this Lease with respect to the applicable Expansion Building
shall remain in full force and effect, and Tenant shall be deemed to have
elected to proceed under subsection (i) above. Notwithstanding anything to the
contrary contained herein, Tenant acknowledges and agrees that any Tenant Delays
(as defined in Expansion Building Work Letter) and/or delays caused by Force
Majeure shall extend the dates set forth in
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 45
this paragraph for Landlord’s performance of its obligations on a day for day
basis; provided, however, that in no event may any delays caused by Force
Majeure extend the dates set forth in this paragraph for Landlord’s performance
of its obligations by more than 90 days in the aggregate except in the case of
any matter covered by the provisions of Sections 18 and 19 hereof.
     (F) Acknowledgment. Upon the request of either Landlord or Tenant, the
parties shall execute and deliver a written factually correct acknowledgement of
the Building Shell/TI Delivery Date, the Expansion Building Rent Commencement
Date, the Base Rent for the Expansion Building and the expiration date of the
Base Term as and when such are established in the form substantially similar to
the form of the “Acknowledgement of Commencement Date” attached to this Lease as
Exhibit D; provided, however, the failure by either party to execute and deliver
such acknowledgment shall not affect the other party’s rights hereunder.
     (f) Right to Further Expand at the Project. During the Term, Tenant shall
have the right (the “SGS Expansion Right”) to elect to lease any Available
Second Generation Space upon the terms and conditions set forth in this
Section 39(f). As used herein, “Available Second Generation Space” shall mean
any space previously leased by Landlord to any third party in any new
building(s) constructed by Landlord at the Project after the date hereof and not
leased by Tenant. If there is any Available Second Generation Space available
for lease or becoming available for lease to a third party (other than the
tenant then leasing such space (whether or not such tenant has the right to
renew) and/or any other party to whom Landlord has granted a right to lease such
Available Second Generation Space), Landlord shall, at such time as Landlord
shall elect, deliver to Tenant written notice (the “Offer Notice”) of such
Available Second Generation Space, together with the terms and conditions on
which Landlord is prepared to lease to Tenant such Available Second Generation
Space. Tenant shall be entitled to exercise its right under this Section 39(f)
only with respect to the entire Available Second Generation Space identified in
the Offer Notice.
          If the applicable Available Second Generation Space being described in
the applicable Offer Notice is 1 floor or less of any applicable building,
Landlord may not require a base term for such space in the Offer Notice which is
more than 10 years. If the applicable Available Second Generation Space being
described in the applicable Offer Notice is more than 1 floor in any applicable
building, there shall be no cap on the length of the base term which Landlord
may require for such space in the Offer Notice. If Tenant delivers an Acceptance
Notice but in good faith believes that the Base Rent and escalations being
required by Landlord is above the market rate for such Available Second
Generation Space, the Base Rent for such Available Second Generation Space shall
be determined in the same manner as the Market Rate (as defined in Section 40)
is determined pursuant to Section 40 but on an expedited basis to be agreed upon
by Landlord and Tenant at the time Tenant delivers an Acceptance Notice but in
all events the determination of the Base Rent for such Available Second
Generation Space must be finalized, if at all, within 30 days after Tenant
delivers the applicable Acceptance Notice.
          Tenant shall have 10 business days following delivery of the Offer
Notice to deliver to Landlord written notification (“Acceptance Notice”) if
Tenant elects to lease the Available Second Generation Expansion Space described
in the Offer Notice. Tenant’s failure to deliver an Acceptance Notice to
Landlord within the required 10 business day period shall be deemed to be an
election by Tenant not to exercise Tenant’s right to lease the Available Second
Generation Space pursuant to this Section 39(f), in which case Tenant shall be
deemed to have waived its rights under this Section 39(f)with respect to such
Available Second Generation Space, the provisions of this Section 39(f) shall no
longer apply to such Available Second Generation Space and Landlord shall have
the right to lease such Available Second Generation Space to any party or
parties and on any terms and conditions acceptable to Landlord in its sole and
absolute discretion.
          Notwithstanding anything to the contrary contained herein, if Tenant
delivers an Acceptance Notice to Landlord for any Available Second Generation
Space and within 30 days thereafter
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 46
no lease amendment or lease agreement for the applicable Available Second
Generation Space has been entered into by the parties on such terms and
conditions as may be acceptable to each party in its sole and absolute
discretion after negotiating in good faith, Tenant shall be deemed to have
waived its right to lease the applicable Available Second Generation Space and
Landlord shall be free to lease the same to any third party and on any terms and
conditions acceptable to Landlord in its sole and absolute discretion.
          Notwithstanding anything to the contrary contained herein, Tenant’s
SGS Expansion Right shall, at Landlord’s option, not be in effect during any
period where Tenant is in material Default under this Lease.
     (g) Tenant Default. Notwithstanding anything to the contrary contained
herein, Landlord shall have the right to suspend performance of all or any of
Landlord’s obligations under this Section 39 during any period that Tenant is in
material Default under this Lease and such period of suspension shall constitute
a delay caused by Tenant; provided that Landlord has notified Tenant in writing
of Landlord’s intention to suspend performance due to such Default.
     (h) Amended Lease. Landlord and Tenant shall enter into a lease amendment
or lease agreement acceptable to both Landlord and Tenant for each Expansion
Building setting forth the lease the rental of such Expansion Building
consistent with those set forth in this Section 39.
     (i) Termination. The Expansion Right shall, at Landlord’s option, terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of the Expansion Right, if, after such exercise, but prior to the commencement
date of the Base Term of the lease of the applicable Expansion Building, there
is any material Default by Tenant under the Lease.
     (j) Rights Personal. The Expansion Rights and the SGS Expansion Right are
personal to Tenant and are not assignable without Landlord’s consent, which may
be granted or withheld in Landlord’s sole discretion separate and apart from any
consent by Landlord to an assignment of Tenant’s interest in the Lease optional
provision, except that they may be assigned in connection with any Permitted
Assignment of this Lease.
     (k) No Extensions. The period of time within which any Expansion Right or
SGS Expansion Right, as applicable, may be exercised shall not be extended or
enlarged by reason of Tenant’s inability to exercise the Expansion Right or SGS
Expansion Right, as applicable.
     (l) Additional Entitlements. Tenant acknowledges and agrees that
(i) Landlord may be able to obtain additional entitlements for approximately
190,000 additional rentable square feet at the Project (“Additional
Entitlements”), (ii) if Landlord obtains any or all such Additional
Entitlements, the Project Site Plan may be revised by Landlord to include such
additional square footage, (iii) in no event is Landlord obligated to seek or
obtain such Additional Entitlements, and (iv) if Landlord obtains any or all
such Additional Entitlements, Tenant’s Expansion Right shall, at Landlord’s
option, include such additional square footage subject to all of the other
provisions of this Section 39; provided, however, that Tenant shall not be
required to pay Land Rent in connection with such Additional Entitlements. In no
event shall any portion of the square footage comprising the Additional
Entitlements be added to Building 5 or Building 6 so long as Tenant continues to
have the Expansion Rights under this Lease and Tenant is paying the Land Rent.
     40. Right to Extend Term. Tenant shall have the right to extend the Term of
the Lease upon the following terms and conditions:
     (a) Extension Rights. Tenant shall have 4 consecutive rights (each, an
“Extension Right”) to extend the term of this Lease with respect to all or any
of the Buildings (provided that Tenant must exercise its Extension Right with
respect to the entire rentable square footage of any Building being leased to
Tenant with respect which Tenant is exercising its Extension Right) for 5 years
each (each, an
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 47
“Extension Term”) on the same terms and conditions as this Lease (other than
with respect to Base Rent, the Building 3 Work Letter, the Building 1 and 2 Work
Letter, any Expansion Building Work Letter and Section 39 hereof) by giving
Landlord written notice of its election to exercise each Extension Right (which
notice shall identify the Building(s) with respect to which Tenant elects to
exercise its Extension Right) at least 12 months prior, and no earlier than 24
months prior, to the expiration of the Base Term of the Lease or the expiration
of any prior Extension Term.
     Upon the commencement of any Extension Term, Base Rent shall be payable at
the Market Rate (as defined below). Base Rent shall thereafter be adjusted on
each annual anniversary of the commencement of such Extension Term by a
percentage as determined by Landlord and agreed to by Tenant at the time the
Market Rate is determined (or as part of the determination of Market Rate as
provided in Section 40(b) below). As used herein, “Market Rate” shall mean the
rate that comparable landlords of comparable buildings have accepted in current
transactions from non-equity (i.e., not being offered equity in the buildings),
nonrenewal, non-expansion and nonaffiliated tenants of similar financial
strength for space of comparable size, quality (including all Alterations and
other improvements other than the Excluded Improvements (as defined below)) and
floor height in Class A office and laboratory buildings, as applicable, in the
University Towne Center area of San Diego for a comparable term, with the
determination of the Market Rate to take into account all relevant factors,
including tenant inducements, percentage of laboratory and office space, parking
costs, leasing commissions, allowances or concessions, if any. If the
allowances, free rent and/or other economic concessions granted pursuant to this
Section 40 differ from those granted in the comparable transactions, an
adjustment to the applicable Market Rate shall be made on a basis consistent
with the adjustments commonly made in the market for comparable differences in
concession packages. As used herein, “Excluded Improvements” shall mean those
fixed and permanent improvements to the Premises which Tenant can prove to
Landlord’s reasonable satisfaction were installed and paid for by Tenant during
the 120 months immediately prior to the then applicable expiration date of the
Base Term and which Landlord could require under this Lease to remain in the
Premises upon expiration of the Base Term of this Lease.
     If, on or before the date which is 180 days prior to the expiration of the
Base Term of this Lease or any prior Extension Term, Tenant has not agreed with
Landlord’s determination of the Market Rate and the rent escalations for the
applicable Extension Term after negotiating in good faith, Tenant shall be
deemed to have elected arbitration as described in Section 40(b). Tenant
acknowledges and agrees that, if Tenant has elected to exercise an Extension
Right by delivering notice to Landlord as required in this Section 40(a), Tenant
shall have no right thereafter to rescind or elect not to extend the term of the
Lease for such Extension Term.
     (b) Arbitration.
     (i) Within 10 days of Tenant’s notice to Landlord of its election (or
deemed election) to arbitrate Market Rate and escalations, each party shall
deliver to the other a proposal containing the Market Rate and escalations that
the submitting party believes to be correct (“Extension Proposal”). If either
party fails to timely submit an Extension Proposal and such failure continues
for more than 5 business days after receipt of a written notice from the other
party requesting such party’s Extension Proposal, then the requesting party’s
submitted proposal shall determine the Base Rent for the Extension Term. If both
parties submit Extension Proposals, then Landlord and Tenant shall meet within
7 days after delivery of the last Extension Proposal and make a good faith
attempt to mutually appoint a single Arbitrator (as defined below) to determine
the Market Rate. If Landlord and Tenant are unable to agree upon a single
Arbitrator, then each shall, by written notice delivered to the other within
10 days after the meeting, select an Arbitrator. If either party fails to timely
give notice of its selection for an Arbitrator and such failure continues for
more than 5 business days after receipt of a written notice from the other party
requesting such party’s Arbitrator selection, then the requesting party’s
submitted Arbitrator shall determine the Base Rent for the Extension Term. The 2
Arbitrators so appointed shall, within 5 business days after their appointment,
appoint a third Arbitrator. If the 2 Arbitrators so selected cannot agree on the
selection of the third Arbitrator within the time above
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 48
specified, then either party, on behalf of both parties may request such
appointment of such third Arbitrator by application to any state court of
general jurisdiction in the jurisdiction in which the Premises are located, upon
10 days prior written notice to the other party of such intent.
     (ii) The authority of the Arbitrator(s) shall be limited strictly to a
selection of either Landlord’s Extension Proposal in its entirety or Tenant’s
Extension Proposal in its entirety as the Extension Proposal which most closely
approximates the Market Rate and escalations. The Arbitrator(s) shall have no
authority to create an independent structure of Market Rate and escalations,
combine elements of both Extension Proposals to create a third, or compromise or
alter in any way any of the components of the Extension Proposals submitted by
the parties. The sole decision to be made shall be which of the parties’
Extension Proposals in its entirety shall determine the Market Rate and
escalations for the Extension Term.
     (iii) The decision of the Arbitrator(s) shall be made within 30 days after
the appointment of a single Arbitrator or the third Arbitrator, as applicable.
The decision of the single Arbitrator or majority of the 3 Arbitrators shall be
final and binding upon the parties. Each party shall pay the fees and expenses
of the Arbitrator appointed by or on behalf of such party and the fees and
expenses of the third Arbitrator shall be borne equally by both parties. If the
Market Rate and escalations are not determined by the first day of the Extension
Term, then Tenant shall pay Landlord Base Rent in an amount equal to the Base
Rent in effect immediately prior to the Extension Term increased by the
Bi-Annual Rent Adjustment Percentage until such determination is made. After the
determination of the Market Rate and escalations, the parties shall make any
necessary adjustments to such payments made by Tenant. Landlord and Tenant shall
then execute an amendment recognizing the Market Rate and escalations for the
Extension Term.
     (iv) An “Arbitrator” shall be any person appointed by or on behalf of
either party or appointed pursuant to the provisions hereof and: (i) shall be
(A) a member of the American Institute of Real Estate Appraisers with not less
than 10 years of experience in the appraisal of institutional quality Class A
office and life sciences space in San Diego, or (B) a licensed commercial real
estate broker with not less than 15 years experience representing landlords
and/or tenants in the leasing of institutional quality Class A office and life
sciences space in San Diego, (ii) devoting substantially all of their time to
professional appraisal or brokerage work, as applicable, at the time of
appointment and (iii) be in all respects impartial and disinterested.
     (c) Rights Personal. Extension Rights are personal to Tenant and are not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.
     (d) Exceptions. Notwithstanding anything set forth above to the contrary,
Extension Rights shall, at Landlord’s option, not be in effect and Tenant may
not exercise any of the Extension Rights during any period of time that Tenant
is in material Default under any provision of this Lease.
     (e) No Extensions. The period of time within which any Extension Rights may
be exercised shall not be extended or enlarged by reason of Tenant’s inability
to exercise the Extension Rights.
     (f) Termination. The Extension Rights shall, at Landlord’s option,
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of an Extension Right, if, after such exercise, but prior to the
commencement date of an Extension Term, Tenant is in material Default under this
Lease.
     41. Right of First Refusal to Purchase. Tenant shall also have the right to
purchase the Buildings or the Project upon the following terms and conditions:
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 49
     (a) RFR Right. If Landlord intends to accept a bona fide offer (the
“Pending Deal”) to sell the Project, or any portion thereof, to any third party
(other than to an affiliate of Landlord or a Holder (or its successors or
assigns) or in connection with a sale of the Project as part of a portfolio
transaction), Landlord shall, so long as Tenant’s rights hereunder are
preserved, deliver to Tenant written notice (the “Pending Deal Notice”) of the
material terms of such Pending Deal including, without limitation, the purchase
price and any earnest money deposits required to be delivered (collectively, the
“Material Terms”). Within 10 business days after Tenant’s receipt of the Pending
Deal Notice, Tenant shall have the right to elect (“RFR Purchase Option”) to
purchase the Project or the portion thereof identified in the Pending Deal
Notice (as applicable, the “Identified Property”), subject to the terms set
forth in the Pending Deal Notice by delivering to Landlord written notice (the
“Pending Deal Acceptance”) of Tenant’s election to purchase the Identified
Property. Nothing contained in this Section 41 shall excuse Tenant from any of
its obligations under this Lease prior to the date that the Identified Property
is conveyed to Tenant or from any obligation that survives the expiration or
earlier termination of this Lease with respect to the Identified Property. For
purposes of this Section 41, the definition of a “portfolio transaction” shall
include a transaction which includes the Project and at least 2 other properties
owned by Landlord or any entities affiliated with Landlord.
     Tenant’s failure to deliver a Pending Deal Acceptance as required pursuant
to the preceding paragraph to Landlord within the required 10 business day
period shall be deemed to be an election by Tenant not to exercise Tenant’s
right to purchase the Identified Property in which case, subject to the next
sentence, Landlord shall have the right to sell the Identified Property to any
third party on any terms and conditions acceptable to Landlord and Tenant shall
be deemed to have irrevocably and forever waived its right pursuant to this
Section 41 to purchase the Identified Property. Notwithstanding anything to the
contrary contained herein, Tenant’s RFR Purchase Option shall be restored if
(i) Landlord fails to sell the Identified Property to a third party within
12 months after Landlord’s delivery of the Pending Deal Notice to Tenant (“Free
Period”), or (ii) at any time within such Free Period, Landlord intends to
accept a purchase price for the Identified Property which is less than 95% of
the purchase price set forth in the original Pending Deal Notice (“Reduced
Purchase Price”); provided, however, that Tenant shall have the right to deliver
a Pending Deal Acceptance to Landlord exercising its right to purchase the
Identified Property for the Reduced Purchase Price and such other terms set
forth in a revised Pending Deal Notice for a period of 10 business days after
Landlord’s delivery to Tenant of a revised Pending Deal Notice reflecting the
Reduced Purchase Price. Tenant’s failure to deliver a Pending Deal Acceptance in
connection with such revised Pending Deal Notice within such 10 business day
period shall be deemed to be an election by Tenant not to purchase the
Identified Property in which case, Tenant shall be deemed to have irrevocably
and forever waived its right pursuant to this Section 41 to purchase the
Identified Property unless Landlord does not sell the Identified Property during
the remaining portion of the Free Period or in the event that the Reduced
Purchase Price is further reduced as provided for in clause (ii) above during
such Free Period in which case Tenant’s rights under this Section 41 shall be
restored.
     (b) Purchase and Sale Agreement. If after the expiration of a period of
15 days from the date Tenant delivers the Pending Deal Acceptance, Landlord and
Tenant have not, after negotiating in good faith, entered into (A) a purchase
and sale agreement for the purchase and sale of the Identified Property which
agreement shall among other things: (i) contain the Material Terms, and
(ii) contain commercially reasonable terms consistent with comparable
transactions for properties being sold on an “as is” basis in the Southern
California area (the “RFR Purchase Agreement”), and (B) if the Identified
Property is less than all of the Premises, an amendment to this Lease,
acceptable to both parties, in their respective sole and absolute discretion,
documenting the termination of this Lease with respect to the Identified
Property effective on the closing of the transaction contemplated by the RFR
Purchase Agreement and documenting other related changes to this Lease
necessitated thereby, Tenant shall be deemed to have irrevocably and forever
waived its rights under this Section 41 to purchase the Identified Property, in
which case (x) Tenant shall have no further rights under this Section 41,
(y) Tenant’s rights under this Section 41 shall not be restored, and
(z) Landlord shall have the right to sell the Identified Property to any third
party on any terms and conditions acceptable to Landlord.
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 50
     (c) Rights Personal. The RFR Purchase Option is personal to Tenant and is
not assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.
     (d) Termination. The RFR Purchase Option shall, at Landlord’s option,
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the RFR Purchase Option, if, after such exercise, but prior
to the Closing Date, (i) Tenant is in material Default under this Lease, or
(ii) Tenant defaults under the RFR Purchase Agreement.
     (e) Exceptions. Notwithstanding anything set forth above to the contrary,
the RFR Purchase Option shall, at Landlord’s option, not be in effect and Tenant
may not exercise the RFR Purchase Option during any period of time that Tenant
is in material Default under any provision of this Lease.
     (f) No Extensions. The period of time within which the RFR Purchase Option
may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the RFR Purchase Option.
     42. Early Termination Right. Tenant shall have the one time right to
terminate this Lease with respect to the entire Premises only (“Termination
Right”) effective as of the last day of the 180th month of the original Base
Term (“Termination Date”); provided, however that Tenant delivers to Landlord
(i) a written notice (“Termination Notice”) of its election to exercise its
Termination Right on or before the expiration of the 168th month of the original
Base Term, and (ii) concurrent with Tenant’s delivery to Landlord of the
Termination Notice, (x) an amount equal to 6 months of Rent at the amount
payable by Tenant as of the date that Tenant delivers the Termination Notice to
Landlord, and (y) an amount equal to, as calculated by Landlord and provided to
Tenant within 10 business days after Tenant delivers a written request therefor
to Landlord, (1) all of the unamortized tenant improvement allowances provided
to Tenant in connection with the Building 1 and 2 Tenant Improvements, the
Building 3 Tenant Improvements and any Expansion Building Tenant Improvements,
(2) all of the unamortized third party leasing commissions paid by Landlord in
connection with Tenant’s lease of the Premises, and (3) all of the unamortized
Rent Abatement provided to Tenant under this Lease all of which shall be
amortized on a straight line basis over the originally scheduled Base Term
(collectively, the “Early Termination Payment”). If Tenant timely and properly
exercises the Termination Right, Tenant shall vacate the entire Premises and
deliver possession thereof to Landlord in the condition required by the terms of
this Lease within 30 days before the Termination Date and Tenant shall have no
further obligations under this Lease with respect to the Premises except for
those accruing prior to the Termination Date and those which, pursuant to the
terms of the Lease, survive the expiration or early termination of the Lease
with respect to the Premises. If Tenant does not deliver to Landlord the
Termination Notice and the Early Termination Payment within the time period
provided for in this paragraph, Tenant shall be deemed to have waived its
Termination Right. Notwithstanding the foregoing, the Termination Right shall be
null and void and of no further force or effect if Tenant exercises any of its
Expansion Rights pursuant to Section 39 after the date that is 60 months after
the Initial Commencement Date and such Expansion Right is not rescinded by
Tenant as specifically permitted pursuant to terms of this Lease. Upon Tenant’s
request from time to time, Landlord shall provide Tenant with Landlord’s
estimate of the Early Termination Payment amount.
     43. Redevelopment of Project. Except as otherwise provided for in this
Lease, Tenant acknowledges that Landlord, in its reasonable discretion, may from
time to time expand, renovate and/or reconfigure the Project as the same may
exist from time to time and, in connection therewith or in addition thereto, as
the case may be, from time to time without limitation: (a) change the shape,
size, location, number and/or extent of any improvements, buildings, structures,
lobbies, hallways, entrances, exits, parking and/or parking areas relative to
any portion of the Project; (b) modify, eliminate and/or add any buildings,
improvements, and parking structure(s) either above or below grade, to the
Project, the Common Areas and/or any other portion of the Project and/or make
any other changes thereto affecting the same; and (c) make any other changes,
additions and/or deletions in any way affecting the Project
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 51
and/or any portion thereof as Landlord may elect from time to time, including
without limitation, additions to and/or deletions from the land comprising the
Project, the Common Areas and/or any other portion of the Project.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
have no right to seek damages (including abatement of Rent) or to cancel or
terminate this Lease because of any proposed changes, expansion, renovation or
reconfiguration of the Project nor shall Tenant have the right to restrict,
inhibit or prohibit any such changes, expansion, renovation or reconfiguration;
provided, however, Landlord shall not change the size, dimensions or location of
the Premises. In no event shall the redevelopment contemplated pursuant to this
Section 43 materially and adversely affect, other than on a temporary basis
while work may be ongoing, Tenant’s beneficial use and occupancy of the Premises
and access to parking at the Project. Notwithstanding the foregoing, Landlord
shall meet with Tenant to discuss and make Tenant aware of any significant
redevelopment of the Project prior to Landlord commencing construction of the
same. Any new buildings constructed by Landlord at the Project pursuant to this
Section 43 shall be comparable in quality to the existing Buildings at the
Project.
     44. Miscellaneous.
     (a) Notices. All notices or other communications between the parties shall
be in writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.
     (b) Joint and Several Liability. If and when included within the term
“Tenant,” as used in this instrument, there is more than one person or entity,
each shall be jointly and severally liable for the obligations of Tenant.
     (c) Financial Information. Tenant shall furnish Landlord with true and
complete copies of (i) Tenant’s most recent audited annual financial statements
within 90 days of the end of each of Tenant’s fiscal years during the Term, and
(ii) Tenant’s most recent unaudited quarterly financial statements within
45 days of the end of each of Tenant’s first three fiscal quarters of each of
Tenant’s fiscal years during the Term. Notwithstanding anything above to the
contrary, so long as Tenant is a “public company” and its financial information
is publicly available, then the foregoing delivery requirements of this
Section 44(c)shall not apply.
     (d) Recordation. This Lease shall not be filed by or on behalf of Tenant in
any public record. Upon Tenant’s request and at Tenant’s sole cost and expense,
Landlord shall prepare and file after execution by Landlord and Tenant a
memorandum of this Lease in substantially the form attached hereto as Exhibit L.
Tenant shall, within 15 business days after request from Landlord, record a
termination of the memorandum on the expiration or earlier termination of this
Lease.
     (e) Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.
     (f) Not Binding Until Executed. The submission by Landlord to Tenant of
this Lease shall have no binding force or effect, shall not constitute an option
for the leasing of the Premises, nor confer any right or impose any obligations
upon either party until execution and delivery of this Lease by both parties.
     (g) Limitations on Interest. It is expressly the intent of Landlord and
Tenant at all times to comply with applicable law governing the maximum rate or
amount of any interest payable on or in
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 52
connection with this Lease. If applicable law is ever judicially interpreted so
as to render usurious any interest called for under this Lease, or contracted
for, charged, taken, reserved, or received with respect to this Lease, then it
is Landlord’s and Tenant’s express intent that all excess amounts theretofore
collected by Landlord be credited on the applicable obligation (or, if the
obligation has been or would thereby be paid in full, refunded to Tenant), and
the provisions of this Lease immediately shall be deemed reformed and the
amounts thereafter collectible hereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder.
     (h) Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.
     (i) Time. Time is of the essence as to the performance of Tenant’s and
Landlord’s obligations under this Lease.
     (j) OFAC. Tenant is currently (a) in compliance with and shall at all times
during the Term of this Lease remain in compliance with the regulations of the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and
any statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of this Lease be
listed on, the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.
     (k) Incorporation by Reference. All exhibits and addenda attached hereto
are hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.
     (l) Entire Agreement. This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.
     (m) No Accord and Satisfaction. No payment by Tenant or receipt by Landlord
of a lesser amount than the monthly installment of Base Rent or any Additional
Rent will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.
     (n) Hazardous Activities. Notwithstanding any other provision of this
Lease, Landlord, for itself and its employees, agents and contractors, reserves
the right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.
     (o) Roof Equipment. Subject to the provisions of this Lease, Tenant may, at
its sole cost, install, maintain, and from time to time replace a
telecommunications dish antenna or other related equipment on the roofs of the
Buildings (collectively, “Roof Equipment”) in locations selected by Tenant and
reasonably acceptable to Landlord for Tenant’s own communication purposely use
only; provided,
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 53
however, that (i) Tenant shall obtain Landlord’s prior written approval with
respect to the installation of such Roof Equipment which approval shall not be
unreasonably withheld, conditioned or delayed and shall include consideration
all relevant factors including, without limitation, the proposed size, weight
and location of the Roof Equipment and method for fastening the same to the
roof, (ii) Tenant shall, at its sole cost, comply with any reasonable
requirements imposed by Landlord and all Legal Requirements and the conditions
of any bond or warranty maintained by Landlord on the roof, (iii) Tenant shall
be responsible for paying for any structural upgrades that may be required by
Landlord in connection with the Roof Equipment, and (iv) Tenant shall remove, at
its expense, at the expiration or earlier termination of this Lease, any Roof
Equipment which Landlord requires to be removed. Landlord shall have the right
to supervise any roof penetration. Tenant may not access the roof without a
representative of Landlord (who shall be reasonably available) being present.
Tenant shall repair any damage to the Buildings caused by Tenant’s installation,
maintenance, replacement, use or removal of the Roof Equipment. Tenant shall
remove any Roof Equipment at its cost upon expiration or termination of the
Lease. Tenant shall install, use, maintain and repair the Roof Equipment, and
use the access areas, so as not to damage or interfere with the operation of the
Buildings. Tenant shall protect, defend, indemnify and hold harmless Landlord
from and against claims, damages, liabilities, costs and expenses of every kind
and nature, including reasonable attorneys’ fees, incurred by or asserted
against Landlord arising out of Tenant’s installation, maintenance, replacement,
use or removal of the Roof Equipment.
     Notwithstanding anything to the contrary contained herein, Tenant
acknowledges and agrees that, Landlord shall have the right, at no cost
whatsoever to Tenant during the Term, to install, maintain, repair and remove
solar rooftop photo voltaic systems (“Solar Roof Systems”) on the roofs of one
or more of the Buildings at any time during the Term, in locations acceptable to
Landlord, in its reasonable discretion. Landlord and Tenant shall cooperate to
minimize any potential adverse impact that such Solar Roof Systems may have on
Tenant’s rights under this Lease (including, but not limited to, Tenant’s use of
the Premises).
     (p) LEED Certification. Tenant agrees to cooperate with Landlord (with the
reasonable costs being passed through as part of Operating Expenses if
applicable to any of the existing buildings at the Project or as part of the
Project Costs if applicable to any Expansion Building(s)) and to comply with
measures implemented by Landlord with respect to any of the Buildings and/or the
Project in connection with Landlord’s efforts to obtain a Leadership in Energy
and Environmental Design (LEED) certificate for any or all of the Buildings
and/or the Project, including any measures implemented by Landlord in connection
with any Solar Roof Systems installed by Landlord.
     (q) Central Plant Building. Tenant acknowledges and agrees that certain
Building Systems serving the Buildings are located within the Central Plant
Building and that Tenant shall have no right to enter the Central Plant Building
during the Term except during any periods where Tenant is responsible for the
maintenance of the entire Project pursuant to the provisions of the second
paragraph of Section 13. If any space at the Project is leased to any third
party(ies) whose premises are served by any of the Building Systems located
within the Central Plant Building, both the Base Rent payable by Tenant with
respect to the Central Plant Building as well as Tenant’s Share of Operating
Expenses payable with respect to the Central Plant Building shall be
proportionately adjusted by Landlord.
     (r) Project Restriction. Landlord shall not enter into a lease agreement
for any space in the Project (and all leases entered into by Landlord after the
date hereof for the occupancy of space at the Project during the Term shall
recite the leasing restrictions contained in this Section 44(r)) or sell any
portion of the Project to Life Technologies Corporation or any successor
corporation to Life Tech Corporation (“Life Tech”), or lease any space in the
Project (other than space on the roofs of the Buildings) for other than the
Permitted Use (“Alternate User”); provided, however, that nothing contained in
this sentence shall in any way limit or preclude (i) any tenant that Landlord
may lease space to at the Project from being acquired, directly or indirectly,
by Life Tech, (ii) any tenant that Landlord may lease space to at the Project
from assigning its lease or subleasing its premises to Life Tech, and
(iii) Landlord from consenting to any transaction described in clauses (i) or
(ii). The provisions of this paragraph shall only apply as long as Illumina,
Inc., or its transferee under a Permitted Assignment is the tenant
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 54
occupying no less than 75% of the Premises under this Lease and shall not apply
to any other assignee or sublessee. In no event shall Landlord lease any space
in the Project to a tenant for medical office or hospital purposes or any uses
other than Class A office or research and development laboratory without
Tenant’s prior written consent which consent shall not be unreasonably withheld,
conditioned or delayed.
     (s) Equipment Financing. Subject to the provisions of this Section 44(s),
during the Term, Landlord waives any statutory landlord’s lien and any
attachment for Rent on Tenant’s Property and on any Alteration of Tenant that is
not required to be surrendered to Landlord at the expiration or sooner
termination of the Term of this Lease (collectively, “Personalty”) that Landlord
may have or may hereafter acquire. Landlord acknowledges and agrees that
Tenant’s Personalty may be leased from an equipment lessor or encumbered by
Tenant’s lender (collectively, “Equipment Lessor”) and that Tenant may execute
and enter into an equipment lease or security agreement with respect to such
Personalty (“Equipment Lease”). If and to the extent required by any Equipment
Lease or Equipment Lessor, Landlord shall execute and deliver to the Equipment
Lessor a written consent, waiver and/or acknowledgment which is in form and
content reasonably acceptable to Landlord (“Lien Waiver”) in which Landlord
(i) acknowledges and agrees that, during the Term, the Personalty which is the
subject of the Equipment Lease and described with specificity on an exhibit to
the Lien Waiver constitutes the personal property of Tenant (unless contrary to
the provisions of this Lease), and shall not be considered to be part of the
Premises, regardless of whether or by what means they become attached thereto,
(ii) agrees that, during the Term, it shall not claim any interest in such
Personalty, and (iii) agrees that Equipment Lessor may enter the Premises for
the purpose of removing such Personalty, but only if, in such consent such
Equipment Lessor agrees to repair any damage resulting from such removal and to
indemnify and hold harmless Landlord from and against any claim or other loss
that results from such entry and, agrees, within 3 business days after the
expiration or termination of the Term to pay all Rent that would accrue under
the Lease if it had not terminated or expired for the period from the expiration
or termination of such Lease until 5 business days after such Equipment Lessor
relinquishes its right rights to enter into the Premises; provided, further,
such Equipment Lessor’s right to enter the Premises shall in any event expire 30
days after the expiration or termination of the Lease in which case the
Equipment Lessor and Tenant shall agree that the Personalty shall be deemed
abandoned. Such Lien Waiver documents also may contain such other reasonable and
customary provisions that are reasonably acceptable to Landlord. Landlord shall
be entitled to be paid as administrative rent a fee of $1,500 per occurrence for
its time and effort in preparing and negotiating each Lien Waiver.
     (t) When Payment Is Due. Whenever in this Lease a non-scheduled payment is
required to be made by one party to the other, but a specific date for payment
is not set forth or a specific number of days within which payment is to be made
is not set forth, or the words “immediately,” “promptly” and/or “on demand,” or
the equivalent, are used to specify when such payment is due, then such payment
shall be due 30 days after the party which is entitled to such payment sends
written notice to the other party demanding payment.
     (u) Property Manager. If Landlord has assumed maintenance of the Project
pursuant to the second paragraph of Section 13, Landlord shall provide a
commercially reasonable system pursuant to which Tenant, in the event of any
emergency, may promptly contact the Project manager and Project engineer or
their equivalent 24 hours per day, 7 days per week (whether or not within
business hours).
     (v) Fiber Optic. Subject to the terms of this Lease, and subject to Tenant
obtaining Landlord’s consent, which shall not be unreasonably withheld or
delayed, Tenant shall have the right, at Tenant’s sole cost and expense, to
bring to the Buildings comprising the Premises such fiber optic cabling as
Tenant shall desire for Tenant’s business operations at the Premises. Landlord
shall reasonably cooperate with Tenant, at Tenant’s sole cost and expense, in
connection with Tenant’s securing access to the fiber optic cabling of Tenant’s
choice.
     (w) Internet Service. Tenant shall have the right to contract with any
internet service provider desired by Tenant, at Tenant’s sole cost and expense.
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 55
     (x) Confidentiality. Landlord and Tenant acknowledge and agree that the
terms and conditions of that certain Confidentiality Agreement dated October 7,
2010, between Tenant and Landlord’s affiliate, Alexandria Real Estate Equities,
Inc., shall have no further force or effect following the execution and delivery
of this Lease by both parties.
     (y) Leasehold Title Insurance. If Tenant elects in writing to Landlord,
within 6 months after the date of this Lease, to purchase, at Tenant’ sole cost
and expense, a leasehold policy of title insurance from Chicago Title Insurance
Company (utilizing the Los Angeles office) with respect to Tenant’s leasehold
interest at the Project, Landlord shall at the time of such election execute any
documents reasonably acceptable to Landlord which are required to be executed by
landlords in connection with the issuance of such a leasehold policy of title
insurance. Tenant shall reimburse Landlord for all of its reasonable
out-of-pocket costs and expenses incurred in connection with Landlord’s
obligations under this Section 44(y).
[ Signatures on next page ]
(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 



--------------------------------------------------------------------------------



 



5200 Research Place/Illumina — Page 56
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
day and year first above written.

                          TENANT:    
 
                        ILLUMINA, INC.,         a Delaware corporation    
 
                        By:   /s/ Christian O. Henry                       Its:
  Senior Vice President & CFO    
 
                        LANDLORD:    
 
                        ARE-SD REGION NO. 32, LLC,         a Delaware limited
liability company    
 
                        By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership, managing member    
 
                            By:   ARE-QRS CORP.,                 a Maryland
corporation,                 general partner    
 
                   
 
          By:
Its:   /s/ Gary Dean
 
VP — RE Legal Affairs    

(ALEXANDRIA LOGO) [a58258a5825801a.gif]

 